 


109 HR 4197 IH: Hurricane Katrina Recovery, Reclamation, Restoration, Reconstruction and Reunion Act of 2005
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4197 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Mr. Watt (for himself, Mr. Conyers, Mr. Rangel, Mr. Owens, Mr. Towns, Mr. Lewis of Georgia, Mr. Payne, Mr. Jefferson, Ms. Norton, Ms. Waters, Mr. Bishop of Georgia, Ms. Corrine Brown of Florida, Mr. Clyburn, Mr. Hastings of Florida, Ms. Eddie Bernice Johnson of Texas, Mr. Rush, Mr. Scott of Virginia, Mr. Wynn, Mr. Thompson of Mississippi, Mr. Fattah, Ms. Jackson-Lee of Texas, Mr. Jackson of Illinois, Ms. Millender-McDonald, Mr. Cummings, Ms. Carson, Mrs. Christensen, Mr. Davis of Illinois, Mr. Ford, Ms. Kilpatrick of Michigan, Mr. Meeks of New York, Ms. Lee, Mrs. Jones of Ohio, Mr. Clay, Ms. Watson, Mr. Davis of Alabama, Mr. Meek of Florida, Mr. Scott of Georgia, Mr. Butterfield, Ms. McKinney, Mr. Cleaver, Mr. Al Green of Texas, and Ms. Moore of Wisconsin) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on the Judiciary, Financial Services, Energy and Commerce, Transportation and Infrastructure, Education and the Workforce, Small Business, Government Reform, and Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the recovery, reclamation, restoration and reconstruction of lives and communities and for the reunion of families devastated by Hurricane Katrina and to address the issues of poverty exposed by Hurricane Katrina. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Hurricane Katrina Recovery, Reclamation, Restoration, Reconstruction and Reunion Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. General findings 
Title I—Victim Restoration Fund 
Sec. 101. Short title 
Sec. 102. Definitions 
Sec. 103. Purpose 
Sec. 104. Administration 
Sec. 105. Determination of eligibility for compensation 
Sec. 106. Payments to eligible individuals 
Sec. 107. Regulations 
Title II—Environmental Provisions 
Sec. 201. Environmental findings 
Sec. 202. Comprehensive plan 
Sec. 203. Notification of public and professionals 
Sec. 204. Training for responders and clean-up workers 
Sec. 205. Public health assessment and monitoring 
Sec. 206. Independent review 
Sec. 207. Expiration 
Title III—Health Provisions 
Subtitle A—Repair and Access 
Sec. 301. Repair and disparities grants 
Sec. 302. Disaster relief Medicaid 
Subtitle B—Temporary Assistance to Needy Families (TANF) 
Sec. 311. Reimbursement of States for TANF benefits provided to assist families from other States affected by Hurricane Katrina 
Sec. 312. Increase in amount of additional TANF funds available for hurricane-damaged States 
Sec. 313. Rules for receipt of Hurricane Katrina Emergency TANF Benefits and application to child support requirements 
Sec. 314. Authority to use funds in individual development accounts for car ownership, maintenance and insurance 
Subtitle C—Unemployment Compensation 
Sec. 321. Federal-State agreements 
Sec. 322. Requirements relating to regular compensation 
Sec. 323. Requirements relating to emergency extended unemployment compensation 
Sec. 324. Payments to States 
Sec. 325. Financing provisions 
Sec. 326. Definitions 
Sec. 327. Applicability 
Subtitle D—Health Insurance Coverage 
Sec. 331. Temporary emergency health coverage assistance for businesses and individuals 
Sec. 332. Authority to postpone certain deadlines related to individual health coverage by reason of presidentially declared disaster or terroristic or military action 
Title IV—Housing and Community Rebuilding 
Sec. 401. Definitions 
Sec. 402. Public housing capital fund reserves for emergencies and natural disasters 
Sec. 403. HOPE VI program 
Sec. 404. HOME Investment Partnerships program 
Sec. 405. Community development block grant assistance 
Sec. 406. CDBG loan guarantee program 
Sec. 407. Youthbuild program 
Sec. 408. Capacity building for community development and affordable housing 
Sec. 409. Emergency rental assistance vouchers 
Sec. 410. Prohibition of placement of families in substandard dwelling units 
Sec. 411. Fair housing enforcement 
Sec. 412. Housing counseling for families in temporary shelters 
Sec. 413. Availability of HUD inventory properties 
Sec. 414. Hurricane Katrina mortgage protection fund 
Sec. 415. Housing priority for military personnel 
Title V—Education provisions 
Subtitle A—General Provisions 
Sec. 501. Definitions 
Subtitle B—Early Childhood Programs Assistance 
Part 1—Emergency Funding for Continuation of Services Under Child Care and Development Block Grant Act of 1990 
Sec. 511. Emergency assistance for services under Child Care and Development Block Grant Act of 1990 
Sec. 512. Authorization of appropriations 
Part 2—Waiver Authority to Provide Services Under Child Care and Development Block Grant Act of 1990 
Sec. 521. Waiver authority to expand the availability of services under Child Care and Development Block Grant Act of 1990 
Sec. 522. Authorization of appropriations 
Part 3—Emergency Funding for Continuation of Head Start Services 
Sec. 531. Emergency assistance for Head Start services 
Sec. 532. Authorization of appropriations 
Part 4—Waiver Authority to Provide Head Start Services 
Sec. 541. Waiver authority to expand the availability of Head Start services 
Sec. 542. Technical assistance, guidance, and resources 
Subtitle C—Relief for Elementary and Secondary Schools  
Sec. 551. Education and pupil services for elementary and secondary students relocated because of Hurricane Katrina 
Sec. 552. Immediate Aid to Restart Public School Operations 
Sec. 553. Grants for LEA’s serving relocated children with disabilities 
Sec. 554. Assistance for homeless youth 
Sec. 555. Grants for activities at community learning centers 
Sec. 556. Grants for construction, modernization, or repair of school facilities 
Sec. 557. Katrina teachers incentive program 
Sec. 558. Expedited Applications for Teacher Recruitment Grants 
Sec. 559. Use of grant funds for major disasters 
Subtitle D—Relief for Institutions of Higher Education 
Sec. 561. Findings; Sense of Congress 
Sec. 562. Institutional Grants for Recruitment and Retention 
Sec. 563. Loan forgiveness 
Sec. 564. Regulations 
Sec. 565. Emergency designations 
Sec. 566. Definitions 
Title VI—Voting Rights 
Sec. 601. Short title 
Sec. 602. Applicability of protections for absent military and overseas voters to Katrina evacuees 
Sec. 603. Grants to States for Restoring and Replacing Election Administration Supplies, Materials, and Equipment Damaged by Hurricane Katrina 
Title VII—Financial Services Provisions 
Sec. 701. Hurricane Katrina regulatory relief 
Sec. 702. Flexibility in capital and net worth standards for small affected institutions 
Sec. 703. Waiver of Federal Reserve Board fees for certain services 
Sec. 704. Waiver of certain limitation on certain bank investments to promote the public welfare 
Sec. 705. Emergency authority to guarantee checks cashed for victims of Hurricane Katrina 
Sec. 706. Technical assistance for minority institutions 
Sec. 707. Implementing Katrina disaster relief through the CDFI Fund 
Title VIII—Expanded Opportunity and Small Business Provisions 
Subtitle A—Expanded Opportunity 
Sec. 801. Reinstatement of Davis-Bacon wage requirements 
Sec. 802. Increased procurement goal for certain Federal contracts for recovery from Hurricane Katrina 
Sec. 803. Local participation goal for participation in Federal procurement contracts in areas affected by Hurricane Katrina 
Sec. 804. Requirement for hurricane recovery-related contracts to require 40 percent of contract workers be local residents 
Sec. 805. Requirement for hurricane recovery-related contracts to include financial incentives for contractors to meet goals specified in the contracts 
Sec. 806. Apprenticeship and other requirements for post-hurricane reconstruction 
Sec. 807. Restatement of full application of statutory requirements of equal employment opportunity applicable to contracts and subcontracts to provide Hurricane Katrina relief 
Subtitle B—Disaster Loans and Small Business Relief 
Sec. 811. Definitions 
Sec. 812. Disaster loans after Hurricane Katrina 
Sec. 813. Nationwide disaster loans 
Sec. 814. Small business emergency relief 
Sec. 815. Authorization of appropriations for business counseling 
Sec. 816. Small business development centers 
Sec. 817. HUBZones 
Sec. 818. Small business bonding threshold 
Sec. 819. Loan defaults 
Sec. 820. Budgetary treatment of loans and financings 
Sec. 821. Emergency procurement authority 
Title IX—Tax Provisions 
Sec. 901. Home purchase by victims of Hurricane Katrina 
Sec. 902. Relief through low-income housing credit relating to Hurricane Katrina 
Sec. 903. Tax exempt bonds for qualified gulf coast recovery projects 
Title X—Bankruptcy 
Sec. 1001. Short title 
Sec. 1002. Definitions; who may be a debtor 
Sec. 1003. Amendment to chapter 3 
Sec. 1004. Amendments to chapter 5 
Sec. 1005. Amendments to chapter 7 
Sec. 1006. Amendments to chapter 11 
Sec. 1007. Amendments to chapter 13 
Sec. 1008. Amendment to title 28 of the United States Code 
Sec. 1009. Effective date; application of amendments 
Title XI—Miscellaneous 
Sec. 1101. Reimbursements 
Sec. 1102. Temporary flood insurance buy-in program 
Sec. 1103. Protection of existing rights of military personnel 
Title XII—Eradicating Poverty 
Sec. 1201. Findings 
Sec. 1202. Sense of Congress  
2.General findingsThe Congress finds that— 
(1)Hurricane Katrina devastated the lives of untold numbers of people who resided, worked and did business in the Gulf Coast area of the United States and exposed in graphic terms the extent of poverty in the United States and how poverty can make it impossible for people to respond in ways necessary to protect their own interests, even in the face of the most immediate and imminent danger; and 
(2)the President, the Congress and the people of the United States want to make an unprecedented response to rebuild the lives, homes, communities and businesses of those devastated by Hurricane Katrina and to make a renewed and sustained effort to eradicate poverty in the United States and believe that the following provisions will contribute thereto. 
IVictim Restoration Fund 
101.Short title This title may be cited as the Hurricane Katrina Victim Restoration Fund of 2005. 
102.DefinitionsIn this title, the following definitions apply: 
(1)ClaimantThe term claimant means an individual filing a claim for compensation under section 105(a)(1). 
(2)Collateral sourceThe term collateral source means all collateral sources, including life insurance, pension funds, death benefit programs, and payments of Federal, State, or local governments related to Hurricane Katrina if such payments by Federal, State, or local governments are paid directly to the claimant. 
(3)Economic lossThe term economic loss means any pecuniary loss resulting from harm (including the loss of equity in assets, the loss of earnings or other benefits related to employment, medical expense loss, replacement services loss, loss due to death, burial costs, and loss of business or employment opportunities). 
(4)Eligible individualThe term eligible individual means an individual determined to be eligible for compensation under section 105(c). 
(5)Noneconomic lossesThe term noneconomic losses means losses for physical and emotional pain, suffering, inconvenience, physical impairment, mental anguish, disfigurement, loss of enjoyment of life, loss of society and companionship, loss of consortium (other than loss of domestic service), hedonic damages, injury to reputation, and all other nonpecuniary losses of any kind or nature available under the laws of Alabama, Louisiana, or Mississippi to which the Special Master determines the claimant has the most substantial connection. 
(6)Special masterThe term Special Master means the Special Master appointed under section 104(a). 
103.PurposeIt is the purpose of this title to provide compensation to any individual (or relatives of a deceased individual) who sustained economic or noneconomic losses as a result of Hurricane Katrina such that the individual (or relatives of a deceased individual) are restored as nearly as possible to their condition prior to Hurricane Katrina. 
104.Administration 
(a)In generalThe Attorney General, acting through a Special Master appointed by the Attorney General, shall— 
(1)administer the compensation program established under this title; 
(2)promulgate all procedural and substantive rules for the administration of this title; and 
(3)employ and supervise hearing officers and other administrative personnel to perform the duties of the Special Master under this title. 
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to pay the administrative and support costs for the Special Master in carrying out this title. 
105.Determination of eligibility for compensation 
(a)Filing of claim 
(1)In generalA claimant may file a claim for compensation under this title with the Special Master. The claim shall be on the form developed under paragraph (2) and shall state the factual basis for eligibility for compensation and the amount of compensation sought. 
(2)Claim form 
(A)In generalThe Special Master shall develop a claim form that claimants shall use when submitting claims under paragraph (1). The Special Master shall ensure that such form can be filed electronically, if determined to be practicable. 
(B)ContentsThe form developed under subparagraph (A) shall request— 
(i)information from the claimant concerning the physical harm that the claimant suffered, or in the case of a claim filed on behalf of a decedent information confirming the decedent’s death, as a result of Hurricane Katrina; 
(ii)information from the claimant concerning any possible economic and noneconomic losses that the claimant suffered as a result of Hurricane Katrina; and 
(iii)information regarding collateral sources of compensation the claimant has received or is entitled to receive as a result of Hurricane Katrina. 
(3)LimitationNo claim may be filed under paragraph (1) after the date that is 2 years after the date on which regulations are promulgated under section 107. 
(b)Review and determination 
(1)ReviewThe Special Master shall review a claim submitted under subsection (a) and determine— 
(A)whether the claimant is an eligible individual under subsection (c); 
(B)with respect to a claimant determined to be an eligible individual— 
(i)the extent of the harm to the claimant, including any economic and noneconomic losses; and 
(ii)the amount of compensation to which the claimant is entitled based on the harm to the claimant, the facts of the claim, and the individual circumstances of the claimant. 
(2)NegligenceWith respect to a claimant, the Special Master shall not consider negligence or any other theory of liability. 
(3)DeterminationNot later than 120 days after that date on which a claim is filed under subsection (a), the Special Master shall complete a review, make a determination, and provide written notice to the claimant, with respect to the matters that were the subject of the claim under review. Such a determination shall be final and not subject to judicial review. 
(4)Rights of claimantA claimant in a review under paragraph (1) shall have— 
(A)the right to be represented by an attorney; 
(B)the right to present evidence, including the presentation of witnesses and documents; and 
(C)any other due process rights determined appropriate by the Special Master. 
(5)No punitive damagesThe Special Master may not include amounts for punitive damages in any compensation paid under a claim under this title. 
(6)Collateral compensationThe Special Master shall reduce the amount of compensation determined under paragraph (1)(B)(ii) by the amount of the collateral source compensation the claimant has received or is entitled to receive as a result of Hurricane Katrina. 
(c)Eligibility 
(1)In generalA claimant shall be determined to be an eligible individual for purposes of this subsection if the Special Master determines that such claimant— 
(A)is an individual described in paragraph (2); and 
(B)meets the requirements of paragraph (3). 
(2)IndividualsA claimant is an individual described in this paragraph if the claimant is— 
(A)an individual who— 
(i)was present or had assets present in Alabama, Louisiana or Mississippi at the time, or in the immediate aftermath of Hurricane Katrina; and 
(ii)suffered physical harm, death, economic or noneconomic losses; or 
(B)in the case of a decedent who is an individual described in subparagraph (A), the personal representative of the decedent who files a claim on behalf of the decedent. 
(3)Requirements 
(A)Single claimNot more than one claim may be submitted under this title by an individual or on behalf of a deceased individual. 
(B)Limitation on civil action 
(i)In generalUpon the submission of a claim under this title, the claimant waives the right to file a civil action (or to be a party to an action) in any Federal or State court for damages sustained as a result of Hurricane Katrina. The preceding sentence does not apply to a civil action to recover collateral source obligations. 
(ii)Pending actionsIn the case of an individual who is a party to a civil action described in clause (i), such individual may not submit a claim under this title unless such individual withdraws from such action by the date that is 90 days after the date on which regulations are promulgated under section 322. 
106.Payments to eligible individuals 
(a)In generalNot later than 20 days after the date on which a determination is made by the Special Master regarding the amount of compensation due a claimant under this title, the Special Master shall authorize payment to such claimant of the amount determined with respect to the claimant. 
(b)Payment authorityThis title constitutes budget authority in advance of appropriations Acts and represents the obligation of the Federal Government to provide for the payment of amounts for compensation under this title. 
(c)Additional funding 
(1)In generalThe Attorney General is authorized to accept such amounts as may be contributed by individuals, business concerns, or other entities to carry out this title, under such terms and conditions as the Attorney General may impose. 
(2)Use of separate accountIn making payments under this section, amounts contained in any account containing funds provided under paragraph (1) shall be used prior to using appropriated amounts. 
107.Regulations Not later than 90 days after the date of enactment of this Act, the Attorney General, in consultation with the Special Master, shall promulgate regulations to carry out this title, including regulations with respect to— 
(1)forms to be used in submitting claims under this title; 
(2)the information to be included in such forms; 
(3)procedures for hearing and the presentation of evidence; 
(4)procedures to assist an individual in filing and pursuing claims under this title; and 
(5)other matters determined appropriate by the Attorney General. 
IIEnvironmental Provisions 
201.Environmental findingsThe Congress finds that— 
(1)Hurricane Katrina demonstrated the connection between the health and safety of communities and the health of natural resources; 
(2)many of the hardest hit areas in New Orleans and the Gulf Coast from Hurricane Katrina were low-income and minority communities already facing decades of environmental injustices; 
(3)the United States Coast Guard reported more than 7 million gallons of oil and between 1 and 2 million gallons of gasoline from plants and depots in southeast Louisiana were spilled as a result of Hurricane Katrina; 
(4)Hurricane Katrina struck 466 facilities handling large quantities of dangerous chemicals, 31 hazardous waste sites along the Gulf Coast, and 16 superfund toxic waste sites, 3 of which were flooded, being in the environs of the City of New Orleans; 
(5)the flooded Superfund sites in Louisiana and Mississippi contained contaminants that include heavy metals associated with developmental problems and increased risk of cancer, and polycyclic aromatic hydrocarbons, which are known carcinogens; 
(6)spills of oil and other toxic chemicals pose a particularly serious public health threat when they dry and become airborne as invisible, breathable particulates; 
(7)Hurricane Katrina initially destroyed or compromised 170 drinking water facilities and 47 public owned wastewater treatment works along the affected Gulf Coast region; 
(8)New Orleans hosts several Level-3 biolabs, including a bioweapons research lab at Tulane University, which pose a major public health risk should any research pathogens have escaped into the environment as a result of the hurricane and resultant flooding and power outages; and 
(9)residents of New Orleans and the affected Gulf Coast areas have demonstrated their desire and determination to return to their homes and, in order to enable them to do so, a comprehensive plan is needed. 
202.Comprehensive plan 
(a)In general 
(1)PlanningIn order to protect the health and safety of the people of the Gulf Coast regions devastated by Hurricane Katrina, the Administrator of the Environmental Protection Agency (hereinafter in this title referred to as the Administrator) , in consultation with the Governor of any affected State, shall develop a Comprehensive Environmental Sampling and Toxicity Assessment Plan (hereinafter in this title referred to as the CESTAP) to determine the immediate and long-term hazards posed by exposure to toxins and infectious materials released into the environment as a result of Hurricane Katrina and resultant flooding. 
(2)Comprehensive testingBy sampling and analysis of the soil, water, air and human populations in order to determine the presence, volume, and potential distribution vectors of hazardous toxins and infectious materials. 
(3)Aggregation and notificationThe data collected shall be aggregated to identify environmental hot spots, known and potential toxic threats and public health trends. 
(A)The results should be used to alert State and local officials, including health and public safety officials. 
(B)The results should also be made available to the public and used in a public information campaign to aggressively distribute information about public safety threats to the public. 
(4)First line of defenseIn light of the high potential for a public health disaster under circumstances of multiple releases of toxic and hazardous substances into the environment and complex mixing of such materials in floodwaters, the Administrator shall set up the first line of defense against immediate and long-term threats to public safety by ensuring that all existing Federal and State environmental and work safety standards are diligently observed. 
(5)CoordinationThe CESTAP shall encompass and be coordinated with existing sampling and assessment efforts by Federal and State agencies. In light of the scope and types of testing necessary, the multiple regions affected and the pressing need for haste, the Administrator shall utilize the work of independent, professional researchers with established credentials. Such work of citizen researchers, motivated by the same desire as the government to protect their fellow citizens from harm, shall be utilized by government officials in identifying the most hazardous geographic sites and potential public health emergencies. 
(b)Notice to Congress 
(1)Initial noticeNot later than 30 days after the date of the enactment of this Act, the Administrator shall submit to the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate an initial draft of the CESTAP, together with a progress report on the current state of the environmental testing, assessment, clean-up and public safety efforts in the hurricane-devastated regions of the Gulf Coast. 
(2)Subsequent notificationsNot later than 30 days after the date on which the Administrator submits the initial plan and progress report under paragraph (1), and every 30 days thereafter, the Administrator shall submit to such committees a subsequent progress report, covering— 
(A)sampling and toxicity assessment results on a region-by-region basis; 
(B)ongoing and revised planning for notifying potentially affected populations and providing proper training and equipment for handling hazardous substances; and 
(C)results of public health assessment and monitoring studies, including any reports indicating illnesses possibly resulting from exposure to toxins released in Hurricane Katrina or local epidemics or outbreaks of disease from contagions. 
(c)Annual ReviewNo later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the committees referred to in subsection (b) a report describing— 
(1)the known and potential threats to public health and safety, immediate and long-term, identified under the CESTAP; 
(2)details of efforts to inform and alert the public and government officials of identified threats and evaluation of their effectiveness; 
(3)results of efforts to ensure the safety of responders and clean-up crews and evaluation of their effectiveness; 
(4)results of immediate intervention and on-going monitoring of public health, including the health of responders, clean-up crews and government officials present in affected areas and evaluation of their effectiveness; 
(5)an overall assessment of— 
(A)how the threat to public health has been managed; 
(B)what threats to public health still remain; and 
(C)what existing programs must continue in order to address remaining threats; and 
(6)additional recommendations for action on problems that have not yet been addressed or have not adequately been addressed. 
(d)Zoning 
(1)Right of returnThe Department of Homeland Security, the Federal Emergency Management Agency and the Environmental Protection Agency shall allow residents to return to their homes and claim their property and to assist them in doing so and in handling the relief and rehabilitation efforts in the Gulf region shall be guided by this principle. 
(2)Right to know the risksAt the same time, Federal and State shall inform the hurricane survivors about the known and possible health risks they may face upon returning to their domiciles, as well how they can best protect themselves and where they can obtain the necessary equipment and materials to do so, and shall prevent residents from returning to areas where the health risks are too severe. 
(3)StandardsPrinciples (1) and (2) above must be balanced against one another and the Administrator shall play the lead role in setting safety standards to help bring concert to the work of various Federal, State and local officials to determine which areas remain too unsafe to allow residents to return. In doing so, the Administrator shall have the authority to define zones of safety, including— 
(A)keep out zones that remain unsafe for residents to return, even where other agencies have declared them safe from flooding or hazardous debris such as downed power lines; 
(B)at your own risk zones where safety risks are uncertain, or can be controlled with proper information and equipment (where said information and equipment is made available to residents); and 
(C)low risk zones where the risk level is considered minimal, but where residents and visitors are nevertheless provided with information on what risks do exist and what measures they can take to minimize them. 
(4)CompensationResidents whose homes or businesses have been destroyed or terminally compromised or who face an indefinite waiting period before being allowed to reclaim their property shall be offered the choice of alternative land and/or housing as compensation. 
(5)Safety over speculationThe government’s obligations defined in principles (1) and (2) above do not apply in the same way to private interests such as land speculators who are not in the condition of having no home to return to.  
(6)Inspection and certificationThe government must protect the public and consumers from immediate and long-term health risks by requiring those public and private buyers of property in potentially contaminated areas who possessed no title to said land prior to the hurricane, to obtain certification of a comprehensive inspection for environmental quality, public health safety as well as compliance with local historical preservation laws prior to commencement of new construction or re-sale of real estate. The Administrator shall determine areas subject by this clause and shall work with the Centers for Disease Control and Prevention as well as State, local and community governments to establish inspection and certification procedures. 
(7)Inspection proceduresThe Administrator shall develop standards for such inspection procedures, in cooperation with State and local officials, including local health and public safety agencies. These standards are to be included in the overall CESTAP provided under this section. 
203.Notification of public and professionals 
(a)Emergency Notification 
(1)Highest risk areasThe Administrator shall take immediate action to ensure that contaminated areas that have already been identified as posing the highest risk to human health are properly marked with warning signs, and are patrolled by police who have been given clear guidelines on how to manage traffic in and out of the area. The Administrator shall also ensure that public and health officials from the surrounding region are provided with detailed information about the dangers posed by the area of contamination, and what movement restrictions apply. This being of the highest priority, the Administrator shall not wait for the first draft of the CESTAP plan before acting. 
(2)Airborne contaminantsThe Administrator shall take immediate action to ensure that the population in areas subject to potential health risks from airborne contaminates are made aware of the dangers they face through a public information campaign, with literature to be provided to and disseminated by State and local officials and, where their capacity is lacking, by Federal agencies. This being of the highest priority, the Administrator shall not wait for the first draft of the CESTAP before acting. 
(b)Transparency 
(1)Information campaignA major component of the CESTAP plan shall be a pro-active information campaign as part of an effort to produce and disseminate information in the form of literature, web postings and public service announcements providing affected populations with clear and concise warnings about the potential hazards they face. 
(2)Regular updatesThe Administrator shall ensure that the campaign is on-going, providing the public with new information as it becomes available. 
(3)Notifying officialsThe Administrator shall ensure that this information campaign includes the provision of detailed information, in print and through direct consultation, to officials overseeing disaster relief, rehabilitation and clean-up. 
(c)Coherency 
(1)Providing means of protectionPublic information campaigns under this section shall be coordinated in conjunction with efforts to supply relevant safety equipment (from hazmat suits to rubber gloves and cleaning solutions) to affected populations and working crews. 
(2)Inter-agency cooperationThe Administrator shall develop the CESTAP plan by— 
(A)identifying and using available resources and manpower of agencies other than the Environmental Protection Agency, where the Agency lacks the resources to meet plan goals; while at the same time: 
(B)combining efforts as much as possible with those agencies to be so tapped, through such measures as— 
(i)setting up joint information campaigns where possible; 
(ii)identifying teams of agencies who will be working in high risk areas and provisioning the necessary protective gear; and in general 
(iii)seeking wherever possible to avoid unnecessary duplication of effort. 
204.Training for responders and clean-up workers 
(a)Planning and execution 
(1)Responders health and safety planThe CESTAP shall contain a program designed to protect the health and safety of responders and clean-up crews specifically in relation to toxic and infectious materials. 
(2)Inter-agency coordinationThe Administrator shall coordinate this program with the following agencies: 
(A)the Occupational Safety and Health Administration, which is responsible for ensuring the health and safety of disaster responders and clean-up crews in cooperation with Federal, State, and local officials and private sector organizations; 
(B)the Department of Labor, which is responsible for coordinating a response plan to address worker health and safety issues; and 
(C)the National Institute of Occupational Safety and Health, which should be ready to provide health and safety training to responders and clean-up crews. 
(3)Authority of AdministratorThe Administrator shall have authority to involve and use the resources of these agencies to achieve the goals here set out. 
(b)Emergency TrainingThe Administrator shall include in the CESTAP, guidelines to ensure that— 
(1)worksites and areas where responders and clean-up crews are to be sent are subject to a full environmental assessment and identification of hazards through onsite evaluation and monitoring and identification of workers likely to be facing high risk of hazardous exposures; 
(2)relief, reconstruction and clean-up workers of all contributing agencies— 
(A)are properly informed of the environmental hazards they may face in their work; 
(B)are provided proper training in handling toxic materials;  
(C)are provided with the proper protective equipment (such as respirators to protect against airborne toxins), and guidelines and training for using them; and 
(D)receive proper immunizations, where necessary and appropriate; 
(3)mechanisms are in place to provide equal protection from environmental and health hazards to State and local public employees not covered by regulations of the Occupational Safety and Health Administration; and 
(4)these efforts are coordinated in close collaboration with local employers, unions and safety and health professionals. 
(c)Hiring PolicyThe Administrator shall ensure that qualified residents returning to New Orleans and hurricane-affected areas, and who are faced with the job loss are given priority in new hirings for positions involved in ongoing sampling and assessment of the environment. 
205.Public health assessment and monitoring 
(a)Early Intervention 
(1)Immediate human health assessmentThe Administrator shall include in the CESTAP plan an immediate public health assessment of— 
(A)populations remaining in or returning to areas of known or potential exposure to toxins and infectious materials, and 
(B)relief, rehabilitation and clean-up workers working in areas known to be at risk. 
(2)PurposeThe purpose of such immediate assessment is— 
(A)to identify any epidemiological outbreaks or toxological trends in the population; and 
(B)as a means of— 
(i)screening for hazards missed by other forms of environmental sampling; 
(ii)alerting relevant health officials to addressing the problem; and 
(iii)setting a base-line for long-term monitoring. 
(b)Long-Term MonitoringThe CESTAP shall include provisions for periodic follow-up studies, no more than a year apart, to assess the ongoing and long-term health impacts of the toxic and infectious materials that were or may have been released into the environment as a result of the impact of Hurricane Katrina. 
206.Independent review 
(a)Independent advisory and review panelIn order to ensure maximum consonance with efforts of residents of affected areas and cities to rebuild their homes, businesses and communities, the Administrator shall establish an Independent Advisory and Review Panel (IARP), comprised of— 
(1)professionals who can share expert scientific and environmental knowledge with the Administrator and officials involved in carrying out the CESTAP; 
(2)respected community leaders capable of providing to the Administrator and officials involved in carrying out the CESTAP first-hand knowledge of— 
(A)State, local and community resources and organizational capacities; 
(B)existing plans and efforts by State and local communities to rebuild their communities as well as to deal with discovered toxic and infectious hazardous materials; and 
(C)the priorities and concerns of affected populations; 
(3)officials from State and local government; and 
(4)State and local public health and safety officials. 
(b)NominationsNominations for the IARP shall be solicited from— 
(1)local and national scientific and environmental nongovernmental organizations; 
(2)civic bodies and community organizations in the affected cities, States, and regions; 
(3)State, local and community government bodies. 
(c)Periodic reviewThe IARP shall issue periodic reports no less frequently than quarterly, assessing the progress of the CESTAP, with specific reference to— 
(1)previous or on-going threats to public health that the CESTAP failed to identify or to adequately address; 
(2)the effectiveness of efforts under CESTAP to protect residents, responders and clean-up workers through providing information, training and safety equipment; and 
(3)implementation of the CESTAP in coordination with State, local and community government and nongovermental bodies, including suggestions for further improvement. 
207.Expiration Unless otherwise extended by law, this title and the CESTAP shall cease to apply upon completion of the Administrator’s fifth annual report to Congress. 
IIIHealth Provisions 
ARepair and Access 
301.Repair and disparities grants 
(a)Construction and repair grants The Secretary of Health and Human Services (in this section referred to as the “Secretary”) shall make grants to public health facilities and loans to private health facilities, for the purpose of constructing, modernizing, or repairing hospitals, clinics, health centers, laboratories, and other health facilities in a Hurricane Katrina disaster area damaged as a result of Hurricane Katrina for— 
(1)construction of hospitals, clinics, health centers, laboratories, mental health and substance abuse facilities that meet the standards of the Joint Commission on the Accreditation of Healthcare Organizations (JCAHO); 
(2)repair or modernization of such public or private hospitals or public facilities as provide health care or health related services; and 
(3)to bring hospitals and public health facilities in compliance with such JCAHO standards and requirements of the Centers for Medicare & Medicaid Services. 
(b)Health disparity grantsThe Secretary, acting through the Administrator of the Health and Human Resources Administration and the Director of the Office of Minority Health, and in consultation with the Director of the Office of Community Services and the Director of the National Center for Minority Health and Health Disparities, shall make grants to assist individuals, hospitals, businesses, schools, minority health associations, non-profit organizations, community-based organizations, healthcare clinics, foundations, and other entities in communities in a Hurricane Katrina disaster area and that disproportionately experience disparities in health status and healthcare which are seeking— 
(1)to improve the health of minority individuals in the community and to reduce disparities in health status and healthcare by assisting individuals in accessing Federal programs or by other means; and  
(2)to coordinate the efforts of governmental and private entities regarding the elimination of racial and ethnic health status and healthcare. 
(c)ApplicationTo obtain a grant under this section, an applicant shall submit to the Secretary an application in such form and in such manner as the Secretary may require. An application for a grant under— 
(1)subsection (a) shall describe, with such specificity as the Secretary shall require, the damage sustained as a result of Hurricane Katrina and the steps proposed to address the damage; and 
(2)subsection (b) shall demonstrate that the communities to be served are those that disproportionately experience disparities in health status and healthcare and shall set forth a strategic plan for reducing those disparities by— 
(A)describing the coordinated health, economic, human, community, and physical development plan and related activities proposed for the community; 
(B)identifying the projected amount of Federal, State, local and private resources that will be available in the area and the private and public partnerships to be used (including any participation by or cooperation with universities, colleges, foundations, non-profit organizations, medical centers, hospitals, health clinics, school districts, or other private and public entities); 
(C)identifying the funding requested under any Federal program in support of the proposed activities; 
(D)identifying benchmarks for measuring the success of carrying out the strategic plan; 
(E)demonstrating the ability to reach and service the targeted underserved minority community populations in a culturally appropriate and linguistically responsive manner; and 
(F)demonstrating a capacity and infrastructure to provide long-term community response that is culturally appropriate and linguistically responsive to communities that disproportionately experience disparities in health and healthcare. 
(d)DefinitionFor purposes of this section, the term “Hurricane Katrina disaster area” means an area which the President has designated as a disaster area as a result of Hurricane Katrina of August 2005. 
(e)Authorization of appropriation There are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2006 through 2010.   
302.Disaster relief Medicaid 
(a)Authority to provide disaster relief medicaidNotwithstanding any provision of title XIX of the Social Security Act, a State shall, as a condition of participation in the Medicaid program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), provide medical assistance to DRM-eligible Katrina Survivors (as defined in subsection (b)) under a State Medicaid plan established under such title during the disaster relief Medicaid coverage period in accordance with the following provisions of this section and without submitting an amendment to the State Medicaid plan. Such assistance shall be referred to as Disaster Relief Medicaid Assistance (DRM assistance). 
(b)DRM-eligible katrina survivor defined 
(1)In generalIn this section, the term DRM-eligible Katrina Survivor means a Katrina Survivor whose family income does not exceed the higher of— 
(A)100 percent (200 percent, in the case of such a Survivor who is a pregnant woman, child, or a recipient of disability benefits under section 223 of the Social Security Act) of the poverty line; or 
(B)the income eligibility standard which would apply to the Survivor under the State Medicaid plan. 
(2)No resources, residency, or categorical eligibility requirementsEligibility under paragraph (1) shall be determined without application of any resources test, State residency, or categorical eligibility requirements. 
(3)Income determination 
(A)Least restrictive income methodologiesThe State shall use the least restrictive methodologies applied under the State Medicaid plan under section 1902(r)(2) of the Social Security Act (42 U.S.C. 1396a(r)(2)) in determining income eligibility for Katrina Survivors under paragraph (1). 
(B)Disregard of ui benefitsIn determining such income eligibility, the State shall disregard any amount received under a law of the United States or of a State which is in the nature of unemployment compensation by a Katrina Survivor during the DRM coverage period. 
(4)Definition of childFor purposes of paragraph (1), a DRM-eligible Katrina Survivor shall be determined to be a child in accordance with the definition of child under the State Medicaid plan. 
(c)Eligibility determination; no continuation of DRM assistance 
(1)Streamlined eligibility processThe State shall use the following streamlined procedures in processing applications and determining eligibility for DRM assistance for DRM-eligible Katrina Survivors: 
(A)A common 1-page application form developed by the Secretary of Health and Human Services in consultation with the National Association of State Medicaid Directors. Such form shall— 
(i)require an applicant to provide an expected address for the duration of the DRM coverage period and to agree to update that information if it changes during such period; 
(ii)include notice regarding the penalties for making a fraudulent application under subsection (h); 
(iii)require the applicant to assign to the State any rights of the applicant (or any other person who is a DRM-eligible Katrina Survivor and on whose behalf the applicant has the legal authority to execute an assignment of such rights) under any group health plan or other third-party coverage for health care; and 
(iv)require the applicant to list any health insurance coverage which the applicant was enrolled in immediately prior to submitting such application. 
(B)Self-attestation by the applicant that the applicant— 
(i)is a DRM-eligible Katrina Survivor; and 
(ii)if applicable, requires home and community-based services provided under such DRM assistance in accordance with subsection (d)(3). 
(C)No requirement for documentation evidencing the basis on which the applicant qualifies to be a DRM-eligible Katrina Survivor or, if applicable, requires home and community-based services. 
(D)Issuance of a DRM assistance eligibility card to an applicant who completes such application, including the self-attestation required under subparagraph (B). Such card shall be valid as long as the DRM coverage period is in effect and shall be accompanied by notice of the termination date for the DRM coverage period and, if applicable, notice that such termination date may be extended. If the President extends the DRM coverage period, the State shall notify DRM-eligible Katrina Survivors enrolled in DRM assistance of the new termination date for the DRM coverage period. 
(E)If an applicant completes the application and presents it to a provider or facility participating in the State Medicaid plan that is qualified to make presumptive eligibility determinations under such plan (which at a minimum shall consist of facilities identified in section 1902(a)(55) of the Social Security Act (42 U.S.C. 1396a(a)(55)) and it appears to the provider that the applicant is a DRM-eligible Katrina Survivor based on the information in the application, the applicant will be deemed to be a DRM-eligible Katrina Survivor eligible for DRM assistance in accordance with this section, subject to subsection (g). 
(F)Continuous eligibility, without the need for any re-determination of eligibility, for the duration of the DRM coverage period. 
(2)No continuation of DRM assistance 
(A)In generalExcept as provided in subparagraphs (B) and (C), no DRM assistance shall be provided after the end of the DRM coverage period. 
(B)Presumptive eligibilityIn the case of any DRM-eligible Katrina Survivor who is receiving DRM assistance from a State in accordance with this section and who, as of the end of the DRM coverage period, has an application pending for medical assistance under the State Medicaid plan for periods beginning after the end of such period, the State shall provide such Survivor with a period of presumptive eligibility for medical assistance under the State Medicaid plan (not to exceed 60 days) until a determination with respect to the Survivor’s application has been made. 
(C)Pregnant womenIn the case of a DRM-eligible Katrina Survivor who is receiving DRM assistance from a State in accordance with this section and whose pregnancy ended during the 60-day period prior to the end of the DRM coverage period, or who is pregnant as of the end of such period, such Survivor shall continue to be eligible for DRM assistance after the end of the DRM coverage period, including (but not limited to) for all pregnancy-related and postpartum medical assistance available under the State Medicaid plan, through the end of the month in which the 60-day period (beginning on the last day of her pregnancy) ends. 
(3)Treatment of katrina survivors provided assistance prior to date of enactmentAny Katrina Survivor who is provided medical assistance under a State Medicaid plan in accordance with guidance from the Secretary during the period that begins on August 28, 2005, and ends on the date of enactment of this Act shall be treated as a DRM-eligible Katrina Survivor, without the need to file an additional application, for purposes of eligibility for DRM assistance under this section. 
(d)Scope of coverage 
(1)Categorically needy benefitsThe State shall treat a DRM-eligible Katrina Survivor as an individual eligible for medical assistance under the State plan under title XIX of the Social Security Act on the basis of section 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)), with coverage for such assistance retroactive to items and services furnished on or after August 28, 2005 (or in the case of applications for DRM assistance submitted after January 1 2006, the first day of the 5th month preceding the date on which such application is submitted). 
(2)Extended mental health and care coordination benefitsThe State may provide, without regard to any restrictions on amount, duration, and scope, comparability, or restrictions otherwise applicable under the State medicaid plan (other than restrictions applicable under such plan with respect to services provided in an institution for mental diseases), to DRM-eligible Katrina Survivors extended mental health and care coordination benefits which may include the following: 
(A)Screening, assessment, and diagnostic services (including specialized assessments for individuals with cognitive impairments). 
(B)Coverage for a full range of mental health medications at the dosages and frequencies prescribed by health professionals for depression, post-traumatic stress disorder, and other mental disorders. 
(C)Treatment of alcohol and substance abuse determined to result from circumstances related to Hurricane Katrina. 
(D)Psychotherapy, rehabilitation and other treatments administered by psychiatrists, psychologists, or social workers for conditions exacerbated by, or resulting from, Hurricane Katrina. 
(E)In-patient mental health care. 
(F)Family counseling for families where a member of the immediate family is a Katrina Survivor or first responder to Hurricane Katrina or includes an individual who has died as a result of Hurricane Katrina. 
(G)In connection with the provision of health and long-term care services, arranging for, (and when necessary, enrollment in waiver programs or other specialized programs), and coordination related to, primary and specialty medical care, which may include personal care services, durable medical equipment and supplies, assistive technology, and transportation. 
(3)Home and community-based services 
(A)In generalIn the case of a State with a waiver to provide home and community-based services granted under section 1115 of the Social Security Act or under subsection (c) or (d) of section 1915 of such Act, the State may provide such services to DRM-eligible Katrina Survivors who self-attest in accordance with subsection (c)(1)(B)(ii) that they require immediate home and community-based services that are available under such waiver without regard to whether the Survivors would require the level of care provided in a hospital, nursing facility, or intermediate care facility for the mentally retarded, including to DRM-eligible Katrina Survivors who are individuals described in subparagraph (B). 
(B)Individuals describedIndividuals described in this subparagraph are individuals who— 
(i)on any day during the week preceding August 28, 2005— 
(I)had been receiving home and community-based services under a waiver described in subparagraph (A) in a direct impact parish or county; 
(II)had been receiving support services from a primary family caregiver who, as a result of Hurricane Katrina, is no longer available to provide services; or 
(III)had been receiving personal care, home health, or rehabilitative services under the State Medicaid plan or under a waiver granted under section 1915 or 1115 of the Social Security Act; or 
(ii)are disabled (as determined under the State Medicaid plan). 
(C)Waiver of restrictionsThe Secretary shall waive with respect to the provision of home and community-based services under this paragraph any limitations on— 
(i)the number of individuals who shall receive home or community-based services under a waiver described in subparagraph (A); 
(ii)budget neutrality requirements applicable to such waiver; and 
(iii)targeted populations eligible for services under such waiver.The Secretary may waive other restrictions applicable under such a waiver, that would prevent a State from providing home and community-based services in accordance with this paragraph. 
(4)Children born to pregnant womenIn the case of a child born to a DRM-eligible Katrina Survivor who is provided DRM assistance during the DRM coverage period, such child shall be treated as having been born to a pregnant woman eligible for medical assistance under the State Medicaid plan and shall be eligible for medical assistance under such plan in accordance with section 1902(e)(4) of the Social Security Act (42 U.S.C. 1396a(e)(4)). The Federal medical assistance percentage applicable to the State Medicaid plan shall apply to medical assistance provided to a child under such plan in accordance with the preceding sentence. 
(e)Termination of coverage; assistance with applying for regular medicaid coverage 
(1)Notice of expected termination of drm coverage periodA State shall provide DRM-eligible Katrina Survivors who are receiving DRM assistance from the State in accordance with this section, as of the beginning of the 4th month (and, if applicable, 9th month) of the DRM coverage period with— 
(A)notice of the expected termination date for DRM assistance for such period; 
(B)information regarding eligibility for medical assistance under the State’s eligibility rules otherwise applicable under the State medicaid plan; and 
(C)an application for such assistance and information regarding where to obtain assistance with completing such application in accordance with paragraph (2). 
(2)Application assistanceA State shall provide DRM-eligible Katrina Survivors who are receiving DRM assistance from the State in accordance with this section with assistance in applying for medical assistance under the State medicaid plan for periods beginning after the end of the DRM coverage period, at State Medicaid offices and at locations easily accessible to such Survivors. 
(3)State reportsA State providing DRM assistance in accordance with this section shall submit to the Secretary the following reports: 
(A)Termination and transition assistance to regular medicaid coverage for DRM-eligible katrina survivors eligible for such assistanceA report detailing how the State intends to satisfy the requirements of paragraphs (1) and (2). 
(B)EnrollmentReports regarding— 
(i)the number of Katrina Survivors who are determined to be DRM-eligible Katrina Survivors; and 
(ii)the number of DRM-eligible Katrina Survivors who are determined to be eligible for, and enrolled in, the State Medicaid plan. 
(4)Secretarial oversightThe Secretary of Health and Human Services shall ensure that a State is complying with the requirements of paragraphs (1) and (2) and that applications for medical assistance under the State Medicaid plan from DRM-eligible Katrina Survivors for periods beginning after the end of the DRM coverage period are processed in a timely and appropriate manner. 
(5)No private right of action against a State for failure to provide noticeNo private right of action shall be brought against a State for failure to provide the notices required under paragraph (1) or subsection (c)(1) so long as the State makes a good faith effort to provide such notices. 
(f)100 percent Federal matching payments 
(1)In generalNotwithstanding section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b), the Federal medical assistance percentage or the Federal matching rate otherwise applied under section 1903(a) of such Act (42 U.S.C. 1396b(a)) shall be 100 percent for— 
(A)providing DRM assistance to DRM-eligible Katrina Survivors during the DRM coverage period in accordance with this section; 
(B)costs directly attributable to administrative activities related to the provision of such DRM assistance, including costs attributable to obtaining recoveries under subsection (h); 
(C)costs directly attributable to providing application assistance in accordance with subsection (e)(2); and 
(D)DRM assistance provided in accordance with subparagraph (B) or (C) of subsection (c)(2) after the end of the DRM coverage period. 
(2)Disregard of paymentsPayments provided to a State in accordance with this subsection shall be disregarded for purposes of applying subsections (f) and (g) of section 1108 of the Social Security Act (42 U.S.C. 1308). 
(g)Verification of status as a katrina survivor 
(1)In generalThe State shall make a good faith effort to verify the status of an individual who is enrolled in the State Medicaid plan as a DRM-eligible Katrina Survivor under the provisions of this section. Such effort shall not delay the determination of the eligibility of the Survivor for DRM assistance under this section. 
(2)Evidence of verificationA State may satisfy the verification requirement under subparagraph (A) with respect to an individual by showing that the State providing DRM assistance obtained information from the Social Security Administration, the Internal Revenue Service, or the State Medicaid Agency for the State from which individual is from (if the individual was not a resident of such State on any day during the week preceding August 28, 2005). 
(h)Penalty for fraudulent applications 
(1)Individual liable for costsIf a State, as the result of verification activities conducted under subsection (g) or otherwise, determines after a fair hearing that an individual has knowingly made a false self-attestation described in subsection (c)(1)(B), the State may, subject to paragraph (2), seek recovery from the individual for the full amount of the cost of DRM assistance provided to the individual under this section. 
(2)ExceptionThe Secretary shall exempt a State from seeking recovery under paragraph (1) if the Secretary determines that it would not be cost-effective for the State to do so. 
(3)Reimbursement to the Federal governmentAny amounts recovered by a State in accordance with this subsection shall be returned to the Federal government. 
(i)Exemption from error rate penaltiesAll payments attributable to providing DRM assistance in accordance with this section shall be disregarded for purposes of section 1903(u) of the Social Security Act (42 U.S.C. 1396b(u)). 
(j)Provider payment ratesIn the case of any DRM assistance provided in accordance with this section to a DRM-eligible Katrina Survivor that is covered under the State Medicaid plan (as applied without regard to this section) the State shall pay a provider of such assistance the same payment rate as the State would otherwise pay for the assistance if the assistance were provided under the State Medicaid plan (or, if no such payment rate applies under the State Medicaid plan, the usual and customary prevailing rate for the item or service for the community in which it is provided). 
(k)Application to individuals eligible for medical assistanceNothing in this section shall be construed as affecting any rights accorded to an individual who is a recipient of medical assistance under a State Medicaid plan who is determined to be a DRM-eligible Katrina Survivor but the provision of DRM assistance to such individual shall be limited to the provision of such assistance in accordance with this section. 
(l)Definitions 
(1)DRM coverage period 
(A)In generalThe term DRM coverage period means the period beginning on August 28, 2005, and, subject to subparagraph (B), ending on the date that is 12 months after the date of enactment of this Act. 
(B)Presidential authority to extend drm coverage period 
(i)In generalThe President may extend the DRM coverage period for an additional 12 months. Any reference to the term DRM coverage period in this title shall include any extension under this clause. 
(ii)Notice to congress and StatesThe President shall notify the majority and minority leaders of the Senate, the Speaker of the House of Representatives, the minority leader of the House of Representatives, the Chairs and Ranking Members of the Committee on Finance of the Senate and the Committees on Energy and Commerce and Ways and Means of the House of Representatives, and the States at least 30 days prior to— 
(I)extending the DRM coverage period; or 
(II)if the President determines not to extend such period, the ending date described in subparagraph (A). 
(2)Poverty lineThe term poverty line has the meaning given that term in section 2110(c)(5) of the Social Security Act (42 U.S.C. 1397jj(c)(5)). 
(3)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
BTemporary Assistance to Needy Families (TANF) 
311.Reimbursement of States for TANF benefits provided to assist families from other States affected by Hurricane Katrina 
(a)In generalSection 3 of the TANF Emergency Response and Recovery Act of 2005 (Public Law 109–68) is amended to read as follows: 
 
3.Reimbursement of States for TANF benefits provided to assist families from other States affected by Hurricane Katrina 
(a)Eligibility for payments from the contingency fund 
(1)Period of applicabilityBeginning with August 29, 2005, and ending with August 31, 2006, each State that is a direct impact State or a State described in paragraph (3) of this subsection shall be considered a needy State for purposes of section 403(b) of the Social Security Act. 
(2)Direct impact StateIn this subsection, the term direct impact State means Louisiana, Mississippi, and Alabama. 
(3)Other StatesA State is described in this paragraph if the State provides any benefit or service, that may be provided under the State program funded under part A of title IV of the Social Security Act, to a family which— 
(A)has resided in a direct impact State; and 
(B)has traveled (not necessarily directly) to the State from the direct impact State as a result of the hurricane. 
(b)Monthly payments 
(1)In generalNotwithstanding section 403(b)(3)(C)(i) of the Social Security Act, the total amount paid during a month to— 
(A)a direct impact State, shall not exceed 1/4 of 20 percent of the State family assistance grant (described in section 403(a)(1)(B) of such Act); and 
(B)a State described in subsection (a)(3), shall not exceed the lesser of— 
(i)total amount of benefits or services provided under the State program funded under part A of title IV of such Act to families described in subsection (a)(3); or 
(ii)1/4 of 20 percent of the State family assistance grant (as so described). 
(c)No State match or maintenance of effort requiredSections 403(b)(6) and 409(a)(10) of the Social Security Act shall not apply with respect to a payment made to a State by reason of this section. 
(d)Increase in funding to the extent necessaryDuring the period beginning with August 29, 2005, and ending with September 30, 2006, section 403(b)(2) of the Social Security Act shall be applied without regard to the limitation on the total amount specified in such section.. 
(b)Retroactive effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the TANF Emergency Response and Recovery Act of 2005. 
312.Increase in amount of additional TANF funds available for hurricane-damaged States 
(a)In generalSection 4(a)(2) of the TANF Emergency Response and Recovery Act of 2005 (Public Law 109–68) is amended by striking 20 percent and inserting 40 percent.  
(b)Retroactive effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the TANF Emergency Response and Recovery Act of 2005. 
313.Rules for receipt of Hurricane Katrina Emergency TANF Benefits and application to child support requirements 
(a)In generalSection 6 of the TANF Emergency Response and Recovery Act of 2005 (Public Law 109–68) is amended to read as follows: 
 
6.Rules of receipt of Hurricane Katrina emergency TANF Benefits and application to child support requirements 
(a)In generalDuring the period described in section 3(d) of this Act, Hurricane Katrina Emergency TANF Benefits provided by a direct impact State (as defined in section 3(a)(2) of this Act), a State described in section 3(a)(3) of this Act, or an Indian tribe under a tribal family assistance plan approved under section 412 of the Social Security Act shall not be considered assistance for purposes of section 407, paragraphs (2), (3), or (7) of section 408(a), or section 454(29) of the Social Security Act. 
(b)Hurricane Katrina Emergency TANF benefitsIn subsection (a), the term Hurricane Katrina Emergency TANF Benefits means any benefit or service that may be provided under a State or tribal program funded under part A of title IV of the Social Security Act to support— 
(1)a family described in section 3(a)(3) of this Act; or 
(2)a family that— 
(A)is residing in a direct impact State (as defined in section 3(a)(2) of this Act); and 
(B)the State considers a needy family for purposes of the program.. 
(c)Retroactive effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the TANF Emergency Response and Recovery Act of 2005. 
314.Authority to use funds in individual development accounts for car ownership, maintenance and insurance 
(a)Accounts established under the tanf program 
(1)Additional qualified purpose for use of fundsSection 404(h)(2)(B) of the Social Security Act (42 U.S.C. 604(h)(2)(B)) is amended by adding at the end the following: 
 
(iv)Qualified automotive expendituresQualified automotive expenditures paid from an individual development account directly to the persons to whom the amounts are due.. 
(2)DefinitionSection 404(h)(5) of the Social Security Act (42 U.S.C. 604(h)(5)) is amended by adding at the end the following: 
 
(J)Qualified automotive expendituresThe term qualified automotive expenditures means expenditures for the purchase or maintenance of an automobile, or for insurance for an automobile.. 
(b)Accounts established under the assets for independence programSection 404(8) of the Assets for Independence Act (42 U.S.C. 604 note) is amended by adding at the end the following: 
 
(E)Qualified automotive expenditures 
(i)In generalQualified automotive expenditures paid from an individual development account directly to the persons to whom the amounts are due. 
(ii)DefinitionIn clause (i), the term qualified automotive expenditures means expenditures for the purchase or maintenance of an automobile, or for insurance for an automobile..  
CUnemployment Compensation 
321.Federal-State agreements 
(a)In GeneralAny State that is a qualified State and that desires to do so may enter into and participate in an agreement under this subtitle with the Secretary. Any State that is a party to an agreement under this subtitle may, upon providing 30 days’ written notice to the Secretary, terminate such agreement. 
(b)Provisions of AgreementAny agreement under subsection (a) shall provide that the State agency of the State— 
(1)will make payments of regular compensation in conformance with the requirements of section 322; and 
(2)will make payments of emergency extended unemployment compensation in conformance with the requirements of section 323. 
(c)Qualified StateFor purposes of this subtitle, the term qualified State means Alabama, Louisiana, and Mississippi. 
322.Requirements relating to regular compensation 
(a)In GeneralAny agreement under this subtitle shall provide that the State agency of the State will make payments of regular compensation to individuals in amounts and to the extent that they would be determined if the State law of such State were applied with the modification described in subsection (b). 
(b)Modification Described 
(1)Additional amountIn the case of an eligible individual, the amount of regular compensation (including dependents’ allowances) payable for any week of unemployment to which such agreement applies shall be equal to the amount determined under the State law (before the application of this paragraph), plus an additional— 
(A)25 percent, or 
(B)$100,whichever is greater. 
(2)Eligible individualFor purposes of this section, the term eligible individual means an individual who— 
(A)is receiving regular compensation under the State law of the State that is a party to the agreement; and 
(B)at any time during the week before the week that includes August 28, 2005, either held employment in or resided in an area— 
(i)that is within a qualified State; and 
(ii)for which the President has declared a major disaster under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a result of Hurricane Katrina. 
(c)Nonreduction RuleUnder the agreement, subsection (b) shall not apply (or shall cease to apply) with respect to a State upon a determination by the Secretary that the method governing the computation of regular compensation under the State law of such State has been modified in a way such that— 
(1)the average weekly amount of regular compensation which will be payable during the period of the agreement (determined disregarding the modification described in subsection (b)) will be less than 
(2)the average weekly amount of regular compensation which would otherwise have been payable during such period under such State law, as in effect on August 28, 2005. 
(d)Coordination RuleThe modification described in subsection (b) shall also apply in determining the amount of benefits payable under any Federal law, to any eligible individual, to the extent that those benefits are determined by reference to regular compensation payable under the State law of the State involved. 
323.Requirements relating to emergency extended unemployment compensation 
(a)In GeneralAny agreement under this subtitle shall provide that the State agency of the State will, for any weeks of unemployment to which such agreement applies, make payments of emergency extended unemployment compensation under this subtitle to individuals who— 
(1)have exhausted all rights to regular compensation under the State law or under Federal law, but only if exhaustion occurs upon or after the close of the week that includes August 28, 2005; 
(2)have no rights to regular compensation or extended compensation with respect to a week under such law or any other State unemployment compensation law or to compensation under any other Federal law; 
(3)are not receiving compensation with respect to such week under the unemployment compensation law of any other country; and 
(4)at any time during the week before the week that includes August 28, 2005, either held employment in or resided in an area— 
(A)that is within a qualified State; and 
(B)for which the President has declared a major disaster under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a result of Hurricane Katrina. 
(b)Exhaustion of BenefitsFor purposes of subsection (a)(1), an individual shall be deemed to have exhausted such individual’s rights to regular compensation under a State law when— 
(1)no payments of regular compensation can be made under such law because such individual has received all regular compensation available to such individual based on employment or wages during such individual’s base period; or 
(2)such individual’s rights to such compensation have been terminated by reason of the expiration of the benefit year with respect to which such rights existed. 
(c)Weekly Benefit Amount, etcFor purposes of any agreement under this subtitle— 
(1)the amount of emergency extended unemployment compensation which shall be payable to any individual for any week of total unemployment shall be equal to the amount of the regular compensation (including dependents’ allowances) payable to such individual during such individual’s benefit year under the State law for a week of total unemployment; 
(2)the terms and conditions of the State law which apply to claims for regular compensation and to the payment thereof shall apply to claims for emergency extended unemployment compensation and to the payment thereof, except where otherwise inconsistent with the provisions of this subtitle or with the regulations or operating instructions of the Secretary promulgated to carry out this subtitle; and 
(3)the maximum amount of emergency extended unemployment compensation payable to any individual for whom an emergency extended unemployment compensation account is established under subsection (d) shall not exceed the amount established in such account for such individual. 
(d)Emergency Extended Unemployment Compensation Accounts 
(1)In generalAny agreement under this subtitle shall provide that the State will establish, for each eligible individual who files an application for emergency extended unemployment compensation an emergency extended unemployment compensation account with respect to such individual’s benefit year. 
(2)Amount in account 
(A)In generalThe amount established in an account under paragraph (1) shall be the amount equal to 26 times the individual’s average weekly benefit amount for the benefit year. 
(B)Weekly benefit amountFor purposes of this paragraph, an individual’s average weekly benefit amount for any week is the amount of regular compensation (including dependents’ allowances) under the State law payable to such individual for such week for total unemployment. 
324.Payments to States 
(a)In GeneralThere shall be paid to each State which has entered into an agreement under this subtitle the following: 
(1)An amount equal to 100 percent of any additional regular compensation made payable to individuals by such State by virtue of the modification described in section 322(b) and deemed to be in effect with respect to such State pursuant to section 322(a). 
(2)An amount equal to 100 percent of any emergency extended unemployment compensation paid to individuals by such State pursuant to such agreement. 
(3)An amount equal to 100 percent of any regular compensation, not otherwise reimbursable under this section, paid by such State under the State law of such State— 
(A)to individuals whose unemployment was a result of Hurricane Katrina (as determined under criteria established by the Secretary); and 
(B)for any weeks of unemployment to which such agreement applies. 
(b)Determination of AmountSums payable under this section to any State by reason of such State having an agreement under this subtitle shall be payable, either in advance or by way of reimbursement (as may be determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this subtitle for each calendar month, reduced or increased (as the case may be) by any amount by which the Secretary finds that the Secretary’s estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved. 
325.Financing provisions 
(a)In GeneralFunds in the extended unemployment compensation account and the Federal unemployment account of the Unemployment Trust Fund shall be used, in accordance with succeeding provisions of this section, for the making of payments to States having agreements entered into under this subtitle. 
(b)CertificationThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this subtitle. The Secretary of the Treasury, prior to audit or settlement by the Government Accountability Office, shall make payments to the State in accordance with such certification— 
(1)by transfers from the extended unemployment compensation account of the Unemployment Trust Fund, to the extent that they relate to amounts described in paragraph (1) or (2) of section 324(a); and 
(2)by transfers from the Federal unemployment account of the Unemployment Trust Fund, to the extent that they relate to amounts described in section 324(a)(3). 
326.Definitions 
(a)In GeneralFor purposes of this subtitle— 
(1)the terms Secretary, State, State agency, State law, regular compensation, week, benefit year, and base period have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970; 
(2)the terms wages and employment have the respective meanings given such terms under section 3306 of the Internal Revenue Code of 1986; 
(3)the term extended unemployment compensation account means the account established by section 905(a) of the Social Security Act; 
(4)the term Federal unemployment account means the account established by section 904(g) of the Social Security Act; and 
(5)the term Unemployment Trust Fund means the fund established by section 904(a) of the Social Security Act. 
(b)Special ruleNotwithstanding any provision of subsection (a), in the case of a State entering into an agreement under this subtitle— 
(1)the term State law shall be considered to refer to the State law of such State, applied in conformance with the modification described in section 322(b), subject to section 322(c); and 
(2)the term regular compensation shall be considered to refer to such compensation, determined under its State law (applied in the manner described in paragraph (1)),except as otherwise provided or where the context clearly indicates otherwise. 
327.ApplicabilityAn agreement entered into under this subtitle shall apply to weeks of unemployment— 
(1)beginning on or after the first day of the week that includes August 28, 2005; and 
(2)ending before September 1, 2006. 
DHealth Insurance Coverage 
331.Temporary emergency health coverage assistance for businesses and individuals 
(a)In GeneralThe Secretary of Health and Human Services (referred to in this section as the Secretary), in consultation with the insurance commissioners of those States contained in whole or in part in the Hurricane Katrina disaster area, shall establish a program to provide emergency health coverage continuation relief through the provision of direct payments of health insurance premiums or continuation assistance on behalf of eligible businesses and their employees and purchasers of individual health insurance coverage. 
(b)DefinitionsIn this section: 
(1)Eligible individualsThe term eligible individual means an individual (and the family dependents of such individual as may be covered under the health insurance coverage in which such individual is enrolled)— 
(A)who is a citizen, national, or qualified alien as defined in section 431(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)); 
(B)whose permanent residence as of August 28, 2005 was located in a Hurricane Katrina disaster area; 
(C)who was covered under individual (nongroup) health insurance coverage, including a policy operated pursuant to a qualified high risk pool (as defined in section 2744 of the Public Health Service Act (42 U.S.C. 300gg–44)), on August 28, 2005; and 
(D)whose ability to continue such coverage was severely impaired as a result of hurricane-related disruption in a Hurricane Katrina disaster area. 
(2)Eligible businessesThe term eligible business means a corporation, sole proprietorship, or partnership that employs not more than 50 employees and that— 
(A)operated as of August 28, 2005 in a Hurricane Katrina disaster area; 
(B)offered coverage under a group health plan (as defined in section 733(a)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b(a)(1))) on August 28, 2005 to employees in a Hurricane Katrina disaster area; and 
(C)had its ability to continue coverage under such plan severely impaired as a result of disruption of the sponsor’s business activity in the Hurricane Katrina disaster area. 
(3)Continuation assistanceThe term continuation assistance means, in the case of an eligible business that offers health insurance coverage under a self-insured arrangement, assistance in paying administrative services fees, claims costs, stop-loss premiums, and any amounts required to be paid by employees to participate in the arrangement. 
(4)Hurricane katrina disaster areaThe term Hurricane Katrina disaster area means a parish in the State of Louisiana, a county in the State of Mississippi, or a county in the State of Alabama, for which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina and which the President has determined, before September 11, 2005, warrants both individual and public assistance from the Federal Government under such Act. 
(c)Health Coverage Continuation Relief 
(1)In generalThe Secretary shall design and implement the program under subsection (a) in a manner that enables eligible individuals and eligible businesses to be eligible for direct premium reimbursement or continuation assistance to be paid by the Secretary on behalf of such individual or business directly to the health insurance issuer or administrative services provider involved. In the case of an eligible business, premium reimbursement shall include the premium shares of both the employer and employees, as applicable. 
(2)LimitationSubject to paragraph (3), in no case shall the value of the assistance provided under the program under this section, with respect to an individual or business, exceed 100 percent of the applicable premium for coverage or continuation assistance for the period of coverage involved, including, with respect to employer coverage, the employer and employees’ share of premiums, if applicable. 
(3)Enrollment 
(A)In generalThe Secretary shall establish an expedited process for the enrollment of eligible individuals and eligible businesses in the program under this section. 
(B)Duty of secretary upon receipt of noticeThe Secretary, upon receipt of a notice under subsection (f)(2), shall enroll the eligible individual or eligible business involved in the program under this section. 
(C)Duty of issuerA group health plan, or health insurance insurer with respect to such a plan, shall make a reasonable effort to notify an eligible individual or eligible business— 
(i)of the automatic enrollment of such individual or business in the program under subparagraph (B); 
(ii)that, if it is later determined that the means of support of such individual, or the ability of such business to continue health insurance coverage, was not severely disrupted (as determined subject to a randomized retrospective audit process), such individual or business may be required at a later date to repay the program for the amount of premiums or continuation assistance paid on its behalf; and 
(iii)that such individual or business may elect to decline enrollment, or cancel enrollment, in the program by notifying the health insurance issuer or administrative service provider involved. 
(d)Retrospective Audit Authority 
(1)In generalThe Secretary shall provide for the application of a randomized retrospective auditing process to the program under this section by a date that is not earlier than December 1, 2005. 
(2)Repayment of fundsIf the Secretary determines, pursuant to the audit process under paragraph (1), that an individual or business that was enrolled in the program under this section did not meet the disruption or other eligibility requirements provided for in paragraph (1) or (2) of subsection (b), the Secretary shall seek the repayment of funds paid on behalf of such individual or business. Such repayments shall be made with no interest or late penalty to accrue prior to the commencement of a repayment period which shall begin not earlier than the date that is 3 months after the date on which a determination and notice of noneligibility is provided. 
(3)No double paymentsThe Secretary shall take appropriate actions to ensure that health insurance issuers do not retain double payments in instances where businesses or individuals pay premiums for any period for which payments have already been made under the program under this section. 
(e)Emergency PeriodPayments under the program under this section shall be made only for premiums due during the period beginning on August 28, 2005 and expiring 12 months after such date. Prior to the expiration of such period, the Secretary may make recommendations to Congress regarding any reasonably determined need to extend such emergency period. 
(f)Noncancellation of Health Insurance Coverage 
(1)In generalDuring the 12-month emergency period described in subsection (e), health insurance issuers that accept payments under the program under this section shall be prohibited from canceling or terminating health insurance coverage or, in the case of administrative services providers, refusing to process claims under a self-insured arrangement. Such health insurance issuers and administrative service providers shall be prohibited during such period from increasing any amounts due pursuant to such coverage or arrangements that were not previously scheduled pursuant to a contract prior to August 28, 2005. 
(2)NotificationTo be eligible to receive payments under ths program under this section, a health insurance issuer or administrative services provider shall notify the Secretary— 
(A)not earlier than 61 days following the nonpayment of a scheduled premium payment from an individual or business policyholder in a Hurricane Katrina disaster area, of the fact of such nonpayment (or nonreimbursement of claims under a self-insured arrangement); or 
(B)following a communication to the health insurance insurer or administrative service provider by an individual or business reasonably indicating eligibility for assistance under such program, of the fact of such communication. 
(g)Expedited RulemakingThe Secretary shall utilize expedited rulemaking procedures to carry out this section. 
(h)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for fiscal year 2006. 
332.Authority to postpone certain deadlines related to individual health coverage by reason of presidentially declared disaster or terroristic or military action 
(a)In GeneralTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at the end the following: 
 
2793.Authority to postpone certain deadlines by reason of Presidentially declared disaster or terroristic or military actionIn the case of a plan offered through the individual market, or any health insurance issuer, participant, beneficiary, or other person with respect to such plan, affected by a Presidentially declared disaster (as defined in section 1033(h)(3) of the Internal Revenue Code of 1986) or a terrorist or military action (as defined in section 692(c)(2) of such Code), the Secretary may, notwithstanding any other provision of law, prescribe, by notice or otherwise, a period of up to 1 year which may be disregarded in determining the date by which any action is required or permitted to be completed under this title. No plan shall be treated as failing to be operated in accordance with the terms of the plan solely as a result of disregarding any period by reason of the preceding sentence.. 
(b)Application of AmendmentThe Secretary of Health and Human Services shall implement the amendment made by subsection (a) in the same manner in which the Secretary of Labor implements section 518 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1148) with respect to group health plans. 
IVHousing and Community Rebuilding 
401.DefinitionsFor purposes of this title, the following definitions shall apply: 
(1)Affected familyThe term affected family means and individual or family that meets the following requirements: 
(A)The individual or family resided, on August 25, 2005, in any area for which the President declared a major disaster or emergency under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in connection with Hurricane Katrina of 2005. 
(B)The residence of the individual or family became uninhabitable or inaccessible as a result of such major disaster or emergency. 
(2)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
402.Public housing capital fund reserves for emergencies and natural disasters 
(a)Availability of funds set-aside in previous yearsNotwithstanding any other provision of law, any amounts set aside in fiscal years 2003, 2004, and 2005 for use under section 9(k) of the United States Housing Act of 1937 (42 U.S.C. 1437g(k)) and remaining unobligated on the date of the enactment of this Act shall be available for use under such section (not including paragraph (4) of such section) for emergencies and other disasters occurring in fiscal year 2005, and shall remain available until expended. 
(b)Authorization of appropriationsIn addition to any other amounts authorized to be appropriated under other provisions of law, there is authorized to be appropriated for fiscal year 2006 for use under section 9(k) of the United States Housing Act of 1937 (42 U.S.C. 1437g(k)), $100,000,000, to remain available until expended. Any amounts made available pursuant to this subsection funds shall be used only for activities conducted in any area for which the President declared a major disaster or emergency under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in connection with Hurricane Katrina.  
403.HOPE VI programIn addition to any other amounts authorized to be appropriated under other provisions of law, there is authorized to be appropriated for fiscal year 2006 for grants to public housing agencies for demolition, site revitalization, replacement housing, and tenant-based assistance grants to projects, as authorized under section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), $100,000,000, to remain available until expended. Any amounts made available pursuant to this section shall be used only for such activities conducted in any area for which the President declared a major disaster or emergency under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in connection with Hurricane Katrina. 
404.HOME Investment Partnerships programIn addition to any other amounts authorized to be appropriated under other provisions of law, there is authorized to be appropriated for fiscal year 2006 to carry out the HOME Investment Partnership Program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.), $1,000,000,000, to remain available until expended. Any amounts made available pursuant to this section shall be used only for affordable housing activities conducted in any area for which the President declared a major disaster or emergency under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in connection with Hurricane Katrina. 
405.Community development block grant assistance 
(a)Authorization of appropriationsIn addition to any other amounts authorized to be appropriated under other provisions of law, there is authorized to be appropriated for fiscal year 2006 for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), $1,000,000,00, to remain available until expended.  
(b)Use 
(1)In generalAny amounts made available pursuant to this section shall be used only for disaster relief, long-term recovery, and mitigation in communities in any area for which the President declared a major disaster or emergency under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in connection with Hurricane Katrina, except those activities reimbursable by the Federal Emergency Management Agency or available through the Small Business Administration. 
(2)Projects in progressIn the case of any project or activity in an area described in paragraph (1) that was underway before the Presidential declaration with respect to such area, the project or activity may not be provided any amounts made available under this section unless the disaster or emergency for which such declaration was made directly impacted the project. 
(c)AllocationSubject to subsection (d), any amounts made available pursuant to this section shall be awarded by the Secretary of Housing and Urban Development to States (including Indian tribes for all purposes under this section) to be administered by each State in conjunction with its community development block grants program. Notwithstanding paragraph (2) of section 106(d) of the Housing and Community Development Act of 1974, States may provide assistance with amounts made available under this section to entitlement communities. 
(d)Supplementation requirementEach State shall provide not less than 10 percent in non-Federal public matching funds or its equivalent value (other than administrative costs) for any funds allocated to the State under this section. 
(e)Waiver 
(1)AuthorityIn administering any amounts made available under this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of such amounts (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding that such waiver is required to facilitate the use of such amounts, and would not be inconsistent with the overall purpose of the statute. The Secretary may waive the requirements that activities benefit persons of low and moderate income, except that at least 50 percent of the amounts made available under this section shall benefit primarily persons of low and moderate income unless the Secretary makes a finding of compelling need. 
(2)PublicationThe Secretary shall publish in the Federal Register any waiver of any statute or regulation authorized under this subsection no later than 5 days before the effective date of such waiver.  
406.CDBG loan guarantee programIn addition to any other amounts authorized to be appropriated under other provisions of law, there is authorized to be appropriated for fiscal year 2006 for costs (as such term is defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a) of guarantees under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), $10,000,000, to remain available until expended. Any amounts made available pursuant to this section shall be used only for guarantees for obligations of eligible public entities for financing activities conducted in any area for which the President declared a major disaster or emergency under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in connection with Hurricane Katrina. 
407.Youthbuild programIn addition to any other amounts authorized to be appropriated under other provisions of law, there is authorized to be appropriated for fiscal year 2006 to carry out Subtitle D of title IV of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12899et seq.), $200,000,000, to remain available until expended. Any amounts made available pursuant to this section shall be used only for Youthbuild programs carried out in any area for which the President declared a major disaster or emergency under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in connection with Hurricane Katrina. 
408.Capacity building for community development and affordable housingIn addition to any other amounts authorized to be appropriated under other provisions of law, there is authorized to be appropriated for fiscal year 2006 to carry out section 4 of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), $4,500,000, to remain available until expended. Any amounts made available pursuant to this section shall be used only for capacity-building activities for community development corporations or community housing development organizations undertaking community development or affordable housing activities in any area for which the President declared a major disaster or emergency under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in connection with Hurricane Katrina. 
409.Emergency rental assistance vouchers 
(a)In generalThere is authorized to be appropriated to the Secretary $3,500,000,000 for the Secretary to provide 300,000 incremental vouchers for tenant-based rental housing assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)). 
(b)Family eligibilityTenant-based assistance pursuant to subsection (a) may be provided only on behalf of an affected family that is otherwise eligible for assistance under such section 8(o). However, the Secretary and the Federal Emergency Management Agency shall permit such recipients to accept additional assistance to cover the costs of utilities and for other purposes from private or not-for-profit groups, without affecting their eligibility.  
(c)AdministrationNotwithstanding any other provision of law, the Secretary shall provide that voucher assistance provided under this section may be administered by faith-based organizations and community development corporations that have access to dwelling units in connection with which such voucher assistance may be used.  
410.Prohibition of placement of families in substandard dwelling units Notwithstanding any other provision of law, no financial assistance may be provided in any form by any agency of the Federal Government to provide a temporary or permanent residence for an affected family that is uninhabitable and unless the dwelling unit complies with the housing quality standards established pursuant to section 8(o)(8)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)(B)). 
411.Fair housing enforcement 
(a)Authorization of appropriationsIn addition to any other amounts authorized to be appropriated under other provisions of law, there is authorized to be appropriated for fiscal year 2006 $10,000,000 for activities under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a). 
(b)Scope of useAny amounts made available pursuant to this section shall be used for activities under such section 561 carried out in States affected by Hurricane Katrina or States that the Secretary determines have a substantial number of persons who relocated to such State as a result of displacement caused by such hurricanes. 
(c)Eligible activitiesAmounts made available under this section may be used by the Secretary for costs to the Department of Housing and Urban Development of hiring and training individuals who are members of affected families or who are unemployed as a result of the elimination of a previous employment position due to Hurricane Katrina, to serve in regional offices of the Department located in States described in subsection (b) and conduct activities under such section 561.  
412.Housing counseling for families in temporary shelters 
(a)Authorization of appropriationsIn addition to any other amounts authorized to be appropriated under other provisions of law, there is authorized to be appropriated for fiscal year 2006 $10,000,000 for assistance under section 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x). 
(b)Eligible useAny amounts made available pursuant to this section shall be used for activities under such section 106 to assist affected families living in temporary shelters or other temporary housing situations to obtain a permanent residence.  
413.Availability of HUD inventory properties 
(a)In generalNotwithstanding any other provision of law, the Secretary shall make covered properties available for occupancy by eligible families, as provided in this section. 
(b)6-month reservation for use only by eligible families 
(1)Requirement to offer only to eligible familiesDuring the 6-month period beginning on the date of the enactment of this Act, the Secretary may not dispose of any covered property under any provision of law other than this Act and may not offer, or enter into any agreement for disposition of, a covered property under any other such provision. 
(2)Request and occupancyIf, during the period referred to in paragraph (1), an eligible family makes a request, in such form as the Secretary may require, to occupy a covered property, the Secretary shall, in accordance with the selection criteria established pursuant to subsection (d), make the covered property available to the eligible family for occupancy in accordance with the terms under subsection (e). 
(c)Continued availability 
(1)Availability for eligible familiesDuring the 18-month period that begins upon the conclusion of the period under subsection (b)(1), the Secretary shall offer each covered property for occupancy by affected families, but, except as provided in paragraph (2) of this subsection, may dispose of covered properties under other applicable provisions of law and may offer and enter into agreements for disposition of covered properties under such other provisions. 
(2)Request and occupancyIf, during the period referred to in paragraph (1), an eligible family makes a request, in such form as the Secretary may require, to occupy a covered property for which the Secretary has not entered into any agreement for disposition under any other provision of law, the Secretary shall, in accordance with the selection criteria established pursuant to subsection (d), make the covered property available to the eligible family for occupancy in accordance with the terms under subsection (e). 
(d)Selection criteriaThe Secretary shall establish criteria to select an eligible family to occupy a covered property for which more than one family has submitted such a request. Such criteria shall provide preference for eligible families having incomes not exceeding the median income for the area in which the primary residence of the family referred to in subsection (g)(2) was located. 
(e)Occupancy termsOccupancy in a covered property pursuant to this section shall be subject to the following terms: 
(1)5-years rent-freeThe eligible family may reside in the property under the terms of a lease (or renewable leases) which shall provide for rent-free occupancy, but which in no case may extend beyond the expiration of the 5-year period beginning upon initial occupancy of the property by the family.  
(2)Option to purchaseAt any time during the occupancy of a covered property by an eligible family pursuant to paragraph (1), the eligible family may purchase the property from the Secretary at price equal to the lesser of— 
(A)the fair market value of the property as of the time of initial occupancy by such family, as determined by the Secretary, or 
(B)the fair market value of the property as of the time of such purchase, as determined by the Secretary, less the cost of any repairs or improvements made by the family during occupancy of the property.The Secretary shall periodically inform each eligible family occupying a covered property of the availability of the property for purchase under this paragraph. 
(f)OutreachThe Secretary shall take such actions as may be appropriate to inform eligible families of the availability of covered properties pursuant to this section. 
(g)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)Covered propertyThe term covered property means any property that— 
(A)is designed as a dwelling for occupancy by one to four families; 
(B)was previously subject to a mortgage insured under the National Housing Act; and 
(C)is owned by the Secretary pursuant to the payment of insurance benefits under such Act. 
(2)Eligible familyThe term eligible family means a person or household whose primary residence, as of August 29, 2005— 
(A)was located in an area within which the President declared, under the Robert T. Stafford Disaster Assistance and Emergency Relief Act, a major disaster to have occurred pursuant to Hurricane Katrina; and 
(B)was, as a result of Hurricane Katrina, destroyed or damaged to such an extent that the residence is not habitable.  
414.Hurricane Katrina mortgage protection fund 
(a)In GeneralThe Secretary, in consultation with the Federal banking agencies and the appropriate State bank supervisors of those States contained in whole or in part in the Hurricane Katrina disaster area, shall establish a program to provide emergency mortgage assistance through the provision of direct mortgage payments on behalf of eligible individuals. 
(b)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)Consumer mortgageThe term consumer mortgage means any consumer credit transaction (as defined in section 103 of the Truth in Lending Act) in which a security interest, including any such interest arising by operation of law, is retained or acquired in any property which is used as the principal dwelling of the person to whom credit is extended. 
(2)Consumer mortgage paymentThe term consumer mortgage payment means the scheduled payment on a consumer mortgage for principal, interest, and any scheduled deposit in an escrow account for the purpose of assuring payment of taxes, insurance, or other charges with respect to the property securing such consumer mortgage. 
(3)Eligible individualThe term eligible individual means an individual— 
(A)who is a citizen, national, or qualified alien as defined in section 431(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)); 
(B)whose permanent residence as of August 28, 2005 was located in a Hurricane Katrina disaster area; 
(C)who was a mortgagor on a consumer mortgage that was entered into before August 28, 2005; and 
(D)whose ability to continue meeting the consumer mortgage payment obligations under the consumer mortgage was severely impaired as a result of hurricane-related disruption in a Hurricane Katrina disaster area. 
(4)Federal banking agency and state bank supervisorThe terms Federal banking agency and State bank supervisors have the meaning given such terms in section 3 of the Federal Deposit Insurance Act. 
(5)Hurricane katrina disaster areaThe term Hurricane Katrina disaster area means a parish in the State of Louisiana, a county in the State of Mississippi, or a county in the State of Alabama, for which a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina and which the President has determined, before September 11, 2005, warrants both individual and public assistance from the Federal Government under such Act. 
(6)ServicerThe term servicer, with respect to a consumer mortgage, has the same meaning as in section 6(i) of the Real Estate Settlement Procedures Act of 1974. 
(c)Mortgage Payment Relief 
(1)In generalThe Secretary shall design and implement the program under subsection (a) in a manner that enables eligible individuals to obtain assistance with respect to a consumer mortgage to be paid by the Secretary on behalf of such individual directly to the consumer mortgage servicer. 
(2)LimitationSubject to paragraph (3), in no case shall the value of the assistance provided under the program under this section, in the case of any eligible individual, exceed 100 percent of the total amount of consumer mortgage payments due during such period with respect to such individual. 
(3)Enrollment 
(A)In generalThe Secretary shall establish an expedited process for the enrollment of eligible individuals in the program under this section. 
(B)Duty of secretary upon receipt of noticeThe Secretary, upon receipt of a notice under subsection (f)(1), shall enroll the eligible individual involved in the program under this section subject to such verification procedures as the Secretary may determine to be appropriate, consistently with the purposes of this section. 
(C)Duty of issuerA consumer mortgage servicer shall make a reasonable effort to notify an eligible individual— 
(i)of the automatic enrollment of such individual in the program under subparagraph (B); 
(ii)that, if it is later determined that the ability to continue meeting the consumer mortgage payment obligations of such individual under the consumer mortgage was not severely impaired as a result of hurricane-related disruption in a Hurricane Katrina disaster area (as determined subject to a randomized retrospective audit process or otherwise), such individual may be required at a later date to repay the program for the total amount of consumer mortgage payments made by the Secretary on behalf of such individual; and 
(iii)that such individual may elect to decline enrollment, or cancel enrollment, in the program by notifying the consumer mortgage servicer involved. 
(d)Retrospective Audit Authority 
(1)In generalThe Secretary shall provide for the application of a randomized retrospective auditing process to the program under this section by a date that is not earlier than November 1, 2005. 
(2)Repayment of funds 
(A)Action by secretaryIf the Secretary determines, pursuant to the audit process under paragraph (1), that an individual that was enrolled in the program under this section did not meet the eligibility requirements provided for in subsection (b), the Secretary shall seek the repayment of funds paid on behalf of such individual. 
(B)Terms of repaymentAny repayment pursuant to subparagraph (A) shall be made with no interest or late penalty to accrue prior to the commencement of a repayment period which shall begin not earlier than the date that is 3 months after the date on which a determination and notice of noneligibility is provided. 
(3)No double paymentsThe Secretary shall take appropriate actions to ensure that consumer mortgage servicers do not retain double payments in instances where individuals make payments on a consumer mortgage for any period for which payments have already been made under the program under this section. 
(e)Emergency PeriodPayments under the program under this section shall be made only for consumer mortgage payments due during the 1-year period beginning on August 28, 2005. 
(f)Notice and Prohibited Actions 
(1)NotificationTo be eligible to receive payments under the program under this section, a consumer mortgage servicer shall notify the Secretary— 
(A)not earlier than 31 days following the nonpayment of a scheduled consumer mortgage payment from an individual in a Hurricane Katrina disaster area, of the fact of such nonpayment; or 
(B)following a communication to the consumer mortgage servicer by an individual reasonably indicating eligibility for assistance under such program, of the fact of such communication. 
(2)Prohibited actionsDuring the 1-year emergency period described in subsection (e), a consumer mortgage servicer who accept payments under the program under this section with respect to any consumer mortgage, and any person who makes or holds such consumer mortgage (if other than the servicer), may not— 
(A)accelerate the maturity of or commence any legal action regarding such a mortgage (including mortgage foreclosure to recover under such obligation) or take possession of any security of the mortgagor for such consumer mortgage obligation; or 
(B)increase the annual percentage rate of interest with respect to such consumer mortgage or impose any other fees or charges with respect to such consumer mortgage. 
(g)Expedited RulemakingThe Secretary shall utilize expedited rulemaking procedures to carry out this section. 
(h)Authorization of AppropriationsThere is authorized to be appropriated such sums as may be necessary for fiscal year 2006 to carry out the purposes of this section. 
415.Housing priority for military personnel 
(a)PriorityDuring the 12-month period beginning on the date of the enactment of this Act, priority shall be given, under any covered housing program, to providing assistance under the program on behalf of any member of the Armed Forces (and on behalf of the members of the household of such member) that is an affected family and who has served, or is serving, on active duty in Iraq during Operation Iraqi Freedom or in Afghanistan during Operation Enduring Freedom. Such priority shall be afforded without respect to whether the member of the Armed Forces is on such active duty or not. 
(b)Covered housing programsFor purposes of this section, a covered housing program is— 
(1)a program of the Federal Emergency Management Agency or any other agency of the Federal Government that provides housing or housing assistance; or 
(2)a program of any agency of any State or local government, or of any nongovernmental organization, that— 
(A)provides housing or housing assistance; and 
(B)is funded, in whole or in part, with any amounts from the Federal Government. 
VEducation provisions 
AGeneral Provisions 
501.DefinitionsIn this title: 
(1)The term child means any person within the age limits for which the State in which the person is located provides free public education. 
(2)The term elementary school has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(3)The term impacted local educational agency means a local educational agency serving an area for which, due to Hurricane Katrina, a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170). 
(4)The term local educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(5)The terms pupil services and pupil services personnel have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(6)The term relocated student means a child who— 
(A)is a homeless child or youth as those terms are used in the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11421 et seq.); 
(B)but for Hurricane Katrina, would be enrolled in an elementary school or secondary school in an area for which, due to the hurricane, a major disaster has been declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and 
(C)because of Hurricane Katrina— 
(i)is unable to access the education and related services that the child otherwise would be receiving at such school; and 
(ii)is enrolled at a public elementary school or secondary school in a different geographical location in a State. 
(7)The term secondary school has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(8)The term State has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
BEarly Childhood Programs Assistance 
1Emergency Funding for Continuation of Services Under Child Care and Development Block Grant Act of 1990 
511.Emergency assistance for services under Child Care and Development Block Grant Act of 1990The Secretary of Health and Human Services may make grants directly to eligible child care providers located in the States of Louisiana, Mississippi, and Alabama that provided before August 22, 2005, child care services under the Child Care and Development Block Grant Act of 1990, for the purpose of enabling such providers, on a transitional basis at new locations in such States, to continue to provide such services. Such grants may be used for any purpose authorized by such Act as well as to purchase supplies and materials, to provide transportation, to lease or purchase temporary space in facilities, and to rehabilitate or construct facilities for the purpose of providing such services. 
512.Authorization of appropriationsThere is authorized to be appropriated $1,000,000,000 in the aggregate for fiscal years 2006, 2007, and 2008 to carry out this part. 
2Waiver Authority to Provide Services Under Child Care and Development Block Grant Act of 1990 
521.Waiver authority to expand the availability of services under Child Care and Development Block Grant Act of 1990 
(a)AuthorityFor such period (ending not later than June 30, 2006), and to such extent as the Secretary of Health and Human Services considers to be appropriate, the Secretary may waive the provisions described in subsection (b) for any area with respect to which the President has determined that an emergency, or a major disaster, as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), exists, related to Hurricane Katrina, for the purpose of providing child care services to children orphaned, or of families displaced, as a result of Hurricane Katrina. 
(b)ProvisionsThe provisions referred to in subsection (a) are provisions of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.)— 
(1)relating to income limitations on eligibility to receive child care services for which assistance is provided under such Act; 
(2)relating to work requirements applicable to eligibility to receive child care services for which assistance is provided under such Act; 
(3)requiring the application of section 658G of such Act to States in which an area described in subsection (a) is located; 
(4)requiring a copayment or other cost sharing by the families that receive child care services for which assistance is provided under such Act; and 
(5)preventing children designated as evacuees from receiving priority for child care services for which assistance is provided under such Act, except that children residing in an area and currently receiving services on August 22, 2005, shall not lose such services in order to accommodate evacuee children. 
522.Authorization of appropriations There is authorized to be appropriated to provide for child care services for children and families described in section 521(a) as provided for in section 521, $112,000,000 for fiscal year 2006. 
3Emergency Funding for Continuation of Head Start Services 
531.Emergency assistance for Head Start servicesThe Secretary of Health and Human Services may make grants directly to Head Start agencies located in the States of Louisiana, Mississippi, and Alabama that provided before August 22, 2005, Head Start services under the Head Start Act, for the purpose of enabling such agencies, on a transitional basis at new locations in such States, to continue to provide such services. Such grants may be used for any purpose authorized by such Act as well as to purchase supplies and materials, to provide transportation, to lease or purchase temporary space in facilities, and to rehabilitate or construct facilities for the purpose of providing such services. 
532.Authorization of appropriationsThere is authorized to be appropriated $150,000,000 in the aggregate for fiscal years 2006, 2007, and 2008 to carry out this part. 
4Waiver Authority to Provide Head Start Services 
541.Waiver authority to expand the availability of Head Start services 
(a)Income eligibility and documentation waiversThe Secretary of Health and Human Services shall waive requirements of income eligibility and documentation for children affected by Hurricane Katrina who participate in Head Start programs and Early Head Start programs funded under the Head Start Act. 
(b)WaiverFor such period up to June 30, 2006, and to such extent as the Secretary of Health and Human Services considers to be appropriate, the Secretary may waive section 640(b) of the Head Start Act for Head Start agencies located in an area affected by Hurricane Katrina and other affected Head Start agencies. 
542.Technical assistance, guidance, and resources The Secretary shall provide technical assistance, guidance, and resources through the Region 4 and Region 6 offices of the Administration for Children and Families (and may provide technical assistance, guidance, and resources through other regional offices of the Administration, at the request of such offices, that administer impacted Head Start agencies) to Head Start agencies in areas in which a major disaster has been declared, and to impacted Head Start agencies, to assist the agencies involved in providing Head Start services to children affected by Hurricane Katrina. 
CRelief for Elementary and Secondary Schools  
551.Education and pupil services for elementary and secondary students relocated because of Hurricane Katrina 
(a)In generalFrom funds appropriated under this section, the Secretary of Education shall make grants to local educational agencies for fiscal years 2005 and 2006 for the purpose of facilitating the enrollment, attendance, and success in public elementary and secondary schools of relocated students. 
(b)Maximum grant amountThe maximum amount of the grant a local educational agency may receive under this section for any fiscal year is— 
(1)the number of relocated students in the geographic area served by the local educational agency, as determined by the Secretary; multiplied by 
(2)$8,305. 
(c)Use of fundsLocal educational agencies shall use funds received under this section for education and pupil services for relocated students who are enrolled in public schools served by the agency. Such services may include the following: 
(1)Outreach to families affected by Hurricane Katrina in order to facilitate such families in enrolling relocated students in school. 
(2)Hiring additional teachers, paraprofessionals, and pupil services personnel required due to the enrollment of such students. 
(3)Procurement of additional equipment and classroom supplies required due to the enrollment of such students. 
(4)Procurement of additional classroom space required due to the enrollment of such students. 
(5)Transportation services provided to such students. 
(6)Counseling and other mental health services for such students.  
(d)ApplicationTo seek a grant under this section, a local educational agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(e)School lunchesNotwithstanding any other provision of law, a relocated student is deemed eligible for free lunches under section 9(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)). 
(f)ReportsNot later than 6 months after the date of the enactment of this Act, and every 6 months thereafter, the Secretary of Education shall submit reports to the appropriate committees of the Congress concerning the implementation of this section.  
(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2005 and 2006. Amounts made available under the preceding sentence for fiscal year 2005 shall remain available for expenditure during fiscal year 2006. 
552.Immediate Aid to Restart Public School Operations 
(a)GrantsThe Secretary of Education shall award grants to impacted local educational agencies for the purposes of— 
(1)providing immediate and direct assistance to impacted local educational agencies; 
(2)assisting administrators and other personnel in such agencies who are working to restart public elementary school and secondary school operations; and 
(3)facilitating the reopening of public elementary schools and secondary schools served by such agencies and the reenrollment of students in such schools as soon as possible. 
(b)AmountThe Secretary shall determine the amount of an impacted local educational agency’s grant under this section based upon the agency’s need for funds to fulfill the purposes described in subsection (a). 
(c)Use of FundsEach impacted local educational agency that receives a grant under this section shall use the grant to restart public elementary school and secondary school operations and resume the instruction that was halted as a result of Hurricane Katrina, which uses may include— 
(1)recovery of student and personnel data and other information; 
(2)replacement of school district information systems, including longitudinal data systems, including hardware and software; 
(3)financial operations; 
(4)damage assessments, decontamination, and refurbishment in the agency’s school and administration buildings; 
(5)rental of portable classroom units and facilities; 
(6)replacement of instructional materials and equipment; 
(7)redeveloping instructional plans; 
(8)student transportation services; 
(9)continued payment of salaries and benefits to teachers and other staff; and 
(10)such other activities as may be necessary to fulfill the purposes described in subsection (a), including activities authorized by title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and parts B and C of the Individuals with Disabilities Act (20 U.S.C. 1411 et seq.). 
(d)ApplicationTo seek a grant under this section, an impacted local educational agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $4,000,000,000 for fiscal year 2006 and such sums as are necessary for fiscal year 2007. 
553.Grants for LEA’s serving relocated children with disabilities 
(a)GrantsThe Secretary shall make grants to local educational agencies for the purpose of assisting public elementary schools and secondary schools in such agencies to provide special education and related services to students with disabilities who are relocated students in accordance with parts B and C of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.). 
(b)Maximum amountThe maximum amount of a grant to a local educational agency under this section for any fiscal year shall be— 
(1)the amount that is 40 percent of the average per-pupil expenditure in public elementary schools and secondary schools in the United States; multiplied by 
(2)the number of students with disabilities described in subsection (a) who— 
(A)are receiving special education and related services from the agency; and 
(B)are— 
(i)3 through 5 years of age if the State in which the agency is located is eligible for a grant under section 619 of the Individuals with Disabilities Education Act (20 U.S.C. 1419); or 
(ii)6 through 21 years of age.   
(c)Use of fundsA local educational agency that receives funds under this section may use such funds, with respect to students with disabilities who are relocated students, for any purpose authorized under part B or C of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.). 
(d)ApplicationTo seek a grant under this section, a local educational agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(e)Relation to IDEASubject to any waivers granted by the Secretary, a local educational agency that receives funds under this section shall be subject to the same provisions that would apply to the receipt of such funds under part B or C of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.), except that this section shall not be interpreted to grant the Secretary any new waiver authority. 
(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $250,000,000 for fiscal year 2006 and such sums as may be necessary for fiscal year 2007. 
554.Assistance for homeless youth 
(a)In GeneralThe Secretary of Education shall provide assistance to local educational agencies serving homeless children and youths (as those terms are used in the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11421 et seq.)) who are relocated students, consistent with section 723 of such Act (42 U.S.C. 11433), including identification, enrollment assistance, assessment and school placement assistance, transportation, coordination of school services, supplies, and referrals for health, mental health, and other needs. 
(b)Exception and Distribution of Funds 
(1)ExceptionFor purposes of providing assistance under subsection (a), subsections (c) and (e)(1) of section 722 and subsections (b) and (c) of section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(c) and (e)(1), 11433(b) and (c)) shall not apply. 
(2)DisbursementThe Secretary of Education shall disburse funding provided under subsection (a) to State educational agencies based on need, as determined by the Secretary, and such State educational agencies shall distribute funds to local educational agencies based on demonstrated need, for the purposes of carrying out section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11433). 
(c)Authorization of AppropriationsTo carry out this section, there is authorized to be appropriated $50,000,000 for fiscal year 2006. 
555.Grants for activities at community learning centers 
(a)GrantsThe Secretary shall make grants to eligible entities for the purpose of assisting such entities to carry out activities authorized by part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.). 
(b)Eligible entityIn this section, the term eligible entity means an eligible entity (as that term is defined in section 4201 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171)) in a geographical area served by an impacted local educational agency or by a local educational agency that enrolls relocated students. 
(c)Maximum amountThe maximum amount of a grant to an eligible entity under this section for any fiscal year shall be— 
(1)the number of additional students expected to be served by the entity as a result of Hurricane Katrina; multiplied by 
(2)$1000.  
(d)Use of fundsAn eligible entity receiving funds under this section may use such funds for any purpose authorized under part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.). 
(e)ApplicationTo seek a grant under this section, an eligible entity shall submit an application at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $400,000,000 for fiscal year 2006 and such sums as may be necessary for fiscal year 2007. 
556.Grants for construction, modernization, or repair of school facilities 
(a)GrantsThe Secretary of Education shall make grants to impacted local educational agencies and to local educational agencies that enroll relocated students for the purpose of constructing, modernizing, or repairing public kindergarten, elementary, and secondary educational facilities, including the appropriate portion of shared-use facilities, that are safe, healthy, and technology-ready. 
(b)Allowable uses of fundsA grant under this section may be used for the following: 
(1)Construction of new public school facilities that ensure the health and safety of students and staff, are energy-efficient, and include up-to-date educational technology infrastructure, including where such construction is economically or otherwise more feasible than large scale modernization or repair of existing facilities. 
(2)Repair or modernization of public school facilities to ensure the health and safety of students and staff, including— 
(A)repairing, replacing, or installing roofs, electrical wiring, plumbing systems, sewage systems, windows, or doors; 
(B)repairing, replacing, or installing heating, ventilation, or air conditioning systems (including insulation); and 
(C)bringing public schools into compliance with fire and safety codes. 
(3)Upgrading or installation of educational technology infrastructure to ensure that students have access to up-to-date educational technology. 
(4)Upgrading school facilities to make them energy-efficient. 
(5)Modifications necessary to make public school facilities accessible to comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), except that such modifications shall not be the primary use of the grant. 
(6)Asbestos abatement or removal from public school facilities. 
(7)Implementation of measures designed to reduce or eliminate human exposure to lead-based paint hazards though methods including interim controls, abatement, or a combination of each.  
(c)Application for grant 
(1)Applications requiredTo seek a grant under this section, a local educational agency shall submit an application to the Secretary as such time, in such manner, and containing such information as the Secretary may reasonably require. 
(2)Application contentsEach application described in paragraph (1) shall contain— 
(A)an assurance that the application was developed in consultation with parents and classroom teachers, to the extent practicable; 
(B)a description of the overall condition of the local educational agency’s school facilities, including health and safety problems; 
(C)a description of the capacity of the local educational agency’s schools to house current and projected enrollments; 
(D)a description of the improvements to be supported with funds provided under this section; 
(E)a cost estimate of the proposed improvements; 
(F)an identification of other resources that are available to carry out the activities for which funds are requested under this section; 
(G)in the case of a local educational agency that proposes to fund a construction, renovation, or repair project for one or more public charter schools, the extent to which the schools have access to funding for the project through the financing methods available to other public schools or local educational agencies in the State; and 
(H)such other information and assurances as the Secretary may reasonably require. 
(d)Special ruleEach local educational agency receiving a grant under this section shall ensure that, if the agency carries out construction, modernization, or repair through a contract, the process for any such contract ensures the maximum number of qualified bidders, including small, minority, and women-owned businesses, through full and open competition. 
(e)Fair wagesAll laborers and mechanics employed by contractors or subcontractors in the performance of any contract or subcontract for the repair, modernization, alteration, or construction, including painting and decorating, of any building or work that is financed in whole or in part by a grant under this section shall be paid wages not less than those determined by the Secretary of Labor in accordance with sections 3141 through 3144 and 3146 of title 40, United States Code (commonly known as the Davis-Bacon Act). The Secretary of Labor shall have the authority and functions set forth in Reorganization Plan No. 14 of 1950 (15 FR 3176; 64 Stat. 1267) and section 3145 of title 40, United States Code (commonly known as the Copeland Anti-Kickback Act). Notwithstanding any other provision of law, this section may not be waived or suspended. 
(f)Authorization of appropriations To carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2006 and 2007. 
557.Katrina teachers incentive program 
(a)In generalThe Secretary shall make grants to impacted local educational agencies for each of fiscal years 2005 and 2006 for the purpose of assisting such agencies— 
(1)to recruit new teachers and paraprofessionals; and 
(2)to return teachers and paraprofessionals previously employed by the agencies to the classroom. 
(b)Use of fundsTo achieve the purpose described in subsection (a), an impacted local educational agency that receives a grant under this section shall use the grant for one or more of the activities specified in section 2123 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6623). 
(c)ApplicationTo seek a grant under this section, an impacted local educational agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2005 and 2006. 
558.Expedited Applications for Teacher Recruitment GrantsSection 204(c) of the Higher Education Act of 1965 (20 U.S.C. 1024(c)) is amended— 
(1)by striking and at the end of paragraph (2); 
(2)by striking the period at the end of paragraph (3) and inserting ; and; and  
(3)by adding at the end the following new paragraph: 
 
(4)in the case of an eligible applicant located in an area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), a request that the Secretary review the application in an expedited manner.. 
559.Use of grant funds for major disastersSection 204(d) of the Higher Education Act of 1965 (20 U.S.C. 1024(d)) is amended— 
(1)by striking or at the end of paragraph (1)(C); 
(2)by striking the period at the end of paragraph (2) and inserting ; or; and 
(3)by adding at the end the following new paragraph: 
 
(3)in the case of an eligible applicant located in an area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), such applicant shall use the grant funds to provide student loan forgiveness, housing assistance, and other services that will provide incentives for highly qualified teachers and administrators to remain in or relocate to the area affected by such major disaster.. 
DRelief for Institutions of Higher Education 
561.Findings; Sense of Congress 
(a)FindingsThe Congress finds the following: 
(1)Approximately 30 institutions of higher education in the Gulf Coast region, serving approximately 100,000 students, directly sustained damage from Hurricane Katrina.  
(2)The approximately 30 institutions of higher education in the Gulf Coast region impacted by Hurricane Katrina employed approximately 30,000 faculty, administrators, and staff. 
(3)Revitalizing institutions of higher education in the Gulf Coast region will be a vital element in attracting middle and upper income families back to the Gulf Coast region, and in ensuring sustained economic recovery for the region’s lower income families. 
(4)Revitalizing the Gulf Coast economy will depend on providing a highly skilled workforce.  
(5)The return of qualified academic professionals and administrators is a vital element in the revitalization of affected institutions of higher education in the Gulf Coast region.  
(6)Students from throughout the Nation who attend institutions of higher education in the Gulf Coast region, and their families, contribute significantly to the local economy.  
(7)Many of the scientific, health, technology, and cultural industries of the Gulf Coast region are dependant on local institutions of higher education.  
(8)Hundreds of other institutions of higher education throughout America and their students are accommodating victims of Hurricane Katrina. 
(b)Sense of CongressIt is the sense of Congress that the assistance provided under this subtitle to revitalize affected institutions of higher education in the Gulf Coast region is a first step toward revitalizing and restoring the economic, social, and cultural prosperity of the entire Gulf Coast region.  
562.Institutional Grants for Recruitment and Retention 
(a)PurposeThe purpose of this section is to support affected institutions of higher education in their efforts to revitalize their communities following Hurricane Katrina. 
(b)Program authorized 
(1)AuthorityThe Secretary shall award grants to institutions of higher education adversely affected by the Hurricane Katrina disaster to assist the affected institutions in recruiting and retaining students and retaining faculty. The Secretary shall award grants under this section as soon as possible, but no later than 6 months after the date of the enactment of this Act. 
(2)Duration; LimitationEach grant awarded to an affected institution under this section shall be awarded for a period of 5 years, and may not be renewed. An affected institution may not receive more than one grant under this section. 
(3)Use of funds 
(A)Aid to StudentsNot less than 50 percent of the funds made available by a grant under this section shall be used by an affected institution to provide need-based aid to students attending the affected institution for academic year 2005–2006 and each of the 4 succeeding academic years, for purposes of attracting new and returning students to enroll in such affected institution. Such need-based aid may include— 
(i)assisting enrolled students with tuition, fees, and textbook expenses; 
(ii)employing enrolled students to assist in rebuilding facilities of the affected institution; 
(iii)providing room and board assistance for enrolled students living on campus; 
(iv)attracting and retaining first-generation students, minority students, and other at-risk or underserved populations; 
(v)creating innovative work and study incentives for enrolled students; and 
(vi)any other aid deemed necessary by the institution and approved by the Secretary. 
(B)Incentives for FacultyNot more than 50 percent of the funds made available by a grant under this section shall be used by an affected institution to provide incentives for faculty employed by an affected institution to remain in the Gulf Coast region at such affected institution or, if such affected institution is unable to continue to employ such faculty, at another affected institution. Such incentives may include— 
(i)employing returning faculty to assist in rebuilding facilities of the affected institution; 
(ii)developing and providing temporary housing for returning faculty and their dependents who have been displaced from their homes;  
(iii)continuing salaries and health benefits for returning faculty for up to one year; 
(iv)providing tuition assistance for returning faculty and their dependents; 
(v)creating innovative work and research incentives for returning faculty; and 
(vi)any other incentives deemed necessary by the institution and approved by the Secretary. 
(C)Institutional PromotionNot more than 5 percent of the funds made available by a grant under this section shall be used by an affected institution to promote the institution at job and college fairs, and through the media. 
(4)Prevailing WagesWages paid, for purposes of rebuilding an affected institution’s facilities under paragraph (3)(A)(ii) or paragraph (3)(B)(i), to students or faculty in whole or in part with grant funds received under this section for employment as laborers, mechanics, or service employees shall be paid at rates not less than those prevailing in the locality as determined by the Secretary of Labor in accordance with sections 3141, 3142, and 3145 of title 40, United States Code, or section 351 of title 41, United States Code, as the case may be. Notwithstanding any other provision of law, the requirements of this paragraph shall not be waived or suspended. 
(c)ApplicationsAn institution of higher education desiring a grant under this section shall submit an application to the Secretary within 90 days of the date of enactment of this Act, in such manner and accompanied by such information as the Secretary may require. Each application shall— 
(1)demonstrate that the institution is an affected institution as defined in section 566; 
(2)specify the amount of grant funds requested; 
(3)demonstrate the need of the institution for such grant by including in the application— 
(A)evidence that, as a result of a Hurricane Katrina disaster, the institution suffered a direct and significant economic impact and a decline in student enrollment, hindering the institution’s ability to continue full operation; 
(B)evidence that, as a result of a Hurricane Katrina disaster, the institution lost resources necessary to retain faculty, hindering the institution’s ability to continue full operation; 
(C)an assessment of damage to the infrastructure of the institution as a result of a Hurricane Katrina disaster; 
(D)information regarding additional needs created by a Hurricane Katrina disaster; and 
(E)other relevant data; and 
(4)contain a description of the institution’s plan to carry out the purposes of this section. 
(d)PriorityThe Secretary shall give priority in awarding grants under this section to affected institutions most in need, as determined by the Secretary. 
(e)Reporting requirements; Reviews 
(1)ReportsEach affected institution receiving a grant under this section shall report to the Secretary no later than September 30 of each year of the 5-year period for which the grant is awarded. 
(2)ContentsThe report shall include— 
(A)data on the populations served under this section; 
(B)a description of the use of the grant funds received under this section, including a description of programs developed with such funds; 
(C)a financial statement accounting for the use of the grant funds; and 
(D)data on the impact of the grant on enrollment and retention at the institution, including data on the numbers and percentages of new and returning students, and the number and percentage of faculty that have been retained. 
(3)ReviewsThe Secretary shall conduct periodic reviews to ensure that grant funds are being properly managed, and that the programs using such funds are achieving their intended outcomes. 
(f)Availability of FundsThere shall be available to the Secretary to carry out this section, from funds not otherwise appropriated, $3,000,000,000 for fiscal year 2006, which shall remain available through fiscal year 2010. 
563.Loan forgiveness 
(a)Statement of PurposeThe purpose of this section is to encourage students to continue attending, and to earn degrees from, affected institutions of higher education.  
(b)Program authorizedThe Secretary shall carry out a program, through the holder of the loan, of assuming the obligation to repay a qualified loan amount for a loan made under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1040), and of canceling the obligation to repay a qualified loan amount for a loan made under part D or E of such title IV, in accordance with subsection (c), for any borrower, who— 
(1)returns to or enrolls in an affected institution of higher education in academic year 2005–2006, 2006–2007, or 2007–2008; 
(2)obtains an associate’s degree or a bachelor’s degree from such institution; and 
(3)is not in default on a loan for which the borrower seeks forgiveness. 
(c)Qualified Loan Amount 
(1)Associate’s degreeUpon completion of an associate’s degree from an affected institution, the Secretary shall repay— 
(A)in the case of a full-time student, $2,500 for each academic year of enrollment at such affected institution; or 
(B)in the case of a student enrolled less than full-time, $2,500 for the equivalent of one academic year of enrollment as a full-time student at such affected institution, as determined by the Secretary;not to exceed $5,000. 
(2)Bachelor’s degreeUpon completion of a bachelor’s degree from an affected institution, the Secretary shall repay— 
(A)in the case of a full-time student, $2,500 for each academic year of enrollment at such affected institution; or 
(B)in the case of a student enrolled less than full-time, $2,500 for the equivalent of one academic year of enrollment as a full-time student at such affected institution, as determined by the Secretary;not to exceed $10,000. 
(3)LimitationThe Secretary shall repay not more than the total outstanding Federal loan obligation of the student, or $10,000, whichever is less. 
(4)Prevention of AbuseThe Secretary is authorized to issue such regulations as may be necessary to prevent borrowers from receiving repayment under this section for an excessive period of enrollment in comparison to the enrollment period which the Secretary determines is appropriate to obtain an associate’s or a bachelor’s degree. 
(5)Academic Year of EnrollmentFor the purpose of calculating loan repayment under this section, the term academic year of enrollment means the academic year in which an affected institution reopens, or any subsequent academic year. 
(d)PriorityThe Secretary shall give priority in awarding grants under this section to students most in need, as determined by the Secretary. 
(e)ConstructionNothing in this section shall be construed to authorize any refunding of any repayment of a loan. 
(f)Availability of fundsThere shall be available to the Secretary to carry out this section, from funds not otherwise appropriated, $1,600,000,000 for fiscal year 2006, which shall remain available through fiscal year 2013. 
564.RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this subtitle. 
565.Emergency designationsSections 562 and 563 are designated as emergency requirements pursuant to section 402 of H. Con. Res. 95 (109th Congress). 
566.Definitions For the purposes of this subtitle: 
(1)Affected institutionThe term affected institution means an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002))— 
(A)located in an area affected by a Hurricane Katrina disaster; and 
(B)that was forced to close, relocate, or significantly curtail its activities as a result of damage directly sustained by a Hurricane Katrina disaster. 
(2)FacultyThe term faculty means academic professionals, administrators, and staff employed by an affected institution as of August 29, 2005. 
(3)Hurricane Katrina disasterThe term Hurricane Katrina disaster means a major disaster that the President declared to exist, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), and that was caused by Hurricane Katrina. 
(4)Area affected by a Hurricane Katrina disasterThe term area affected by a Hurricane Katrina disaster means a county or parish, in an affected State, that has been designated by the Federal Emergency Management Agency for disaster assistance for individuals and households as a result of Hurricane Katrina. 
(5)Affected StateThe term affected State means the State of Alabama, Louisiana, or Mississippi. 
VIVoting Rights 
601.Short titleThis title may be cited as the Displaced Citizens Voter Protection Provisions of 2005. 
602.Applicability of protections for absent military and overseas voters to Katrina evacuees 
(a)Right of Katrina Evacuees to Use Absentee Balloting and Registration Procedures Available to Military and Overseas VotersIn the case of any individual who is an eligible Hurricane Katrina evacuee— 
(1)the individual shall be treated in the same manner as an absent uniformed services voter and overseas voter for purposes of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.), other than section 103(b)(1) (42 U.S.C. 1973ff–2(b)(1)); and 
(2)the individual shall be deemed to be an individual who is entitled to vote by absentee ballot for purposes of the National Voter Registration Act of 1993 and the Help America Vote Act of 2002. 
(b)DefinitionFor purposes of this section, the term eligible Hurricane Katrina evacuee means an individual— 
(1)who certifies to the appropriate State election official that the individual is absent from the place of residence where the individual is otherwise qualified to vote as a result of evacuation from an area affected by Hurricane Katrina; and 
(2)who provides the official with an affidavit stating that the individual intends to return to such place of residence after the election or elections involved. 
(c)Requiring designated voter registration agencies to notify displaced individuals of availability of protections Each motor vehicle authority in a State and each voter registration agency designated in a State under section 7(a) of the National Voter Registration Act of 1993 shall take such steps as may be necessary to notify individuals to whom services are provided of the protections provided by this section and of the requirements for obtaining those protections, including the requirement to submit an affidavit stating that the individual intends to return to the place of residence where the individual is otherwise qualified to vote. 
(d)Effective DateThis section shall apply with respect to elections for Federal office held in calendar years 2006 through 2008. 
603.Grants to States for Restoring and Replacing Election Administration Supplies, Materials, and Equipment Damaged by Hurricane Katrina 
(a)Authority to Make GrantsThe Election Assistance Commission shall make a grant to each eligible State, in such amount as the Commission considers appropriate, for purposes of restoring and replacing supplies, materials, equipment, and voting records used in elections in the State which were damaged as a result of Hurricane Katrina. 
(b)EligibilityA State is eligible to receive a grant under this section if it submits to the Commission (at such time and in such form as the Commission may require) a certification that supplies, materials, equipment, and voting records used in the State were damaged as a result of Hurricane Katrina. 
(c)Authorization of AppropriationsThere are authorized to be appropriated for fiscal year 2006 for grants under this section $50,000,000, to remain available until expended.   
VIIFinancial Services Provisions 
701.Hurricane Katrina regulatory relief 
(a)Written guidance and forbearance policyFederal financial institution regulatory agencies shall— 
(1)provide written guidance for financial institutions in implementing the voluntary moratorium described in subsection (b), and any other permissible forbearance, to ensure that such financial institutions are not negatively impacted by acting in accordance with the intention of the Congress; and 
(2)take this forbearance policy into consideration as they examine or audit the financial status of regulated financial institutions. 
(b)Voluntary policy to provide relief for consumers affected by Hurricane KatrinaIt is the sense of the Congress that— 
(1)a voluntary moratorium on the payment of both principal and interest, by those who are not in a position to pay, on unsecured loans and other extensions of credit made or extended before August 28, 2005, including small business and consumer loans, should be recognized by creditors for a 1-year period beginning on August 28, 2005, with respect to borrowers who as of such date resided in, or whose businesses were located within, an area adversely affected by Hurricane Katrina; 
(2)creditors should refrain from negative reporting with respect to any loans described in paragraph (1) to any consumer reporting agency during the 1-year period described in such paragraph; 
(3)during the 1-year period beginning on the date of the enactment of this Act— 
(A)all operators of automated teller machines should waive any fees or surcharges for use of such machines by consumers who are not customers of such operators; and 
(B)all depository institutions and insured credit unions should waive any fees or surcharges on consumers who are customers of any such depository institution or credit union for use by the customers of automated teller machines that are not operated by the depository institution or credit union; 
(4)during the 1-year period beginning on the date of the enactment of this Act, it is vital that insured depository institutions and insured credit unions continue to provide financial services to consumers displaced or otherwise adversely affected by Hurricane Katrina, which includes the cashing of Federal government assistance and benefit checks; 
(5)during the 1-year period beginning on the date of the enactment of this Act, depository institutions should voluntarily waive any limitation on the availability of funds deposited by consumers in the form of insurance claim checks that is otherwise authorized to be imposed under the Expedited Funds Availability Act; and 
(6)all creditors should waive any fees for late periodic payments on any outstanding balance in any credit card account under an open end consumer credit plan (as such terms are defined in the Truth in Lending Act) when the consumer proffers evidence that the late payment was due to— 
(A)an interruption of mail with respect to the payment itself or the receipt by the consumer of a billing statement; or 
(B)the customer’s inability to access funds on deposit in any depository institution or credit union. 
702.Flexibility in capital and net worth standards for small affected institutions 
(a)In generalNotwithstanding section 38 of the Federal Deposit Insurance Act, section 216 of the Federal Credit Union Act, or any other provision of Federal law, during the 5-year period beginning on the date of enactment of this Act, the appropriate Federal banking agency and the National Credit Union Administration may forbear from taking any action required under any such section or provision, on a case-by-case basis, with respect to any undercapitalized insured depository institution or undercapitalized insured credit union that is not significantly or critically undercapitalized, if such agency or Administration determines that— 
(1)the insured depository institution or insured credit union maintains its principal place of business within a qualified disaster area; 
(2)the total assets of the insured depository institution or insured credit union as of August 27, 2005, was less than $500,000,000;  
(3)the insured depository institution or insured credit union derives more than 50 percent of its total deposits from persons who normally reside within, or whose principal place of business is normally within, a qualified disaster area; 
(4)the insured depository institution or insured credit union was adequately or well capitalized as of August 28, 2005; 
(5)the reduction in the capital or net worth category of the insured depository institution or insured credit union is a direct result of Hurricane Katrina; and 
(6)forbearance from any such action— 
(A)would facilitate the recovery of the insured depository institution or insured credit union from the disaster in accordance with a recovery plan or a capital or net worth restoration plan established by such depository institution or credit union; and 
(B)would be consistent with safe and sound practices. 
(b)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)Capital and net worth categories definedThe terms relating to capital categories for insured depository institutions have the same meaning as in section 38(b)(1) of the Federal Deposit Insurance Act and the terms relating to net worth categories for insured credit unions have the same meaning as in section 216(c)(1) of the Federal Credit Union Act. 
(2)Qualified disaster areaThe term qualified disaster area means any area within Alabama, Louisiana, or Mississippi in which the President, pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, has determined, on or after August 28, 2005, that a major disaster exists due to Hurricane Katrina. 
703.Waiver of Federal Reserve Board fees for certain servicesNotwithstanding section 11A of the Federal Reserve Act or any other provision of law, during the 1-year period beginning on the date of the enactment of this Act, a Federal reserve bank shall waive or rebate any transaction fee for wire transfer services that otherwise would be imposed on any insured depository institution or insured credit union that— 
(1)as of August 28, 2005, was headquartered in a qualified disaster area (as defined in section 702(b)(2)); and 
(2)as of August 27, 2005, had total assets of less than $500,000,000. 
704.Waiver of certain limitation on certain bank investments to promote the public welfare 
(a)National banksInvestments described in the first sentence of the paragraph designated Eleventh of section 5136 of the Revised Statutes of the United States (12 U.S.C. 24) that are made by a national bank in a qualified disaster area (as defined in section 702(b)(2)) shall not be taken into account for purposes of any limitations contained in such paragraph on the aggregate amount of such investments. 
(b)State banksInvestments described in the first sentence of the 23rd undesignated paragraph of section 9 of the Federal Reserve Act (12 U.S.C. 338) that are made by a State member bank in a qualified disaster area (as defined in section 702(b)(2)) shall not be taken into account for purposes of any limitations contained in such paragraph on the aggregate amount of such investments. 
705.Emergency authority to guarantee checks cashed for victims of Hurricane Katrina 
(a)FDIC 
(1)In generalSubject to subsection (d), the Federal Deposit Insurance Corporation shall establish, in accordance with emergency guidance issued by the Board of Governors of the Federal Reserve System under subsection (d)(1), an emergency program under which an insured depository institution may obtain, subject to subsection (d)(2), a commitment from the Corporation to indemnify the insured depository institution for any loss suffered by the institution through cashing a check or share draft that— 
(A)is presented for payment by any individual who, as of August 28, 2005, resided in the State of Alabama, Mississippi, or Louisiana in an area in which the President, pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, determined, on or after August 28, 2005, that a major disaster exists due to Hurricane Katrina; and 
(B)is subsequently uncollectible,in an amount not to exceed $2,000 for each such check or share draft. 
(2)Source of funds for paymentsAny payments required to be made by the Corporation pursuant to a commitment under paragraph (1) to an insured depository institution shall be drawn from funds available for such purposes under subsection (c). 
(b)NCUA 
(1)In generalSubject to subsection (d), the National Credit Union Administration shall establish, in accordance with emergency guidance issued by the Board under subsection (d)(1), an emergency program under which an insured credit union may obtain, subject to subsection (d)(2), a commitment from the Administration to indemnify the insured credit union for any loss suffered by the credit union through cashing a share draft or check that— 
(A)is presented for payment by any individual who, as of August 28, 2005, resided in the State of Alabama, Mississippi, or Louisiana in an area in which the President, pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, determined, on or after August 28, 2005, that a major disaster exists due to Hurricane Katrina; and 
(B)is subsequently uncollectible,in an amount not to exceed $2,000 for each such check or share draft 
(2)Source of funds for paymentsAny payments required to be made by the National Credit Union Administration pursuant to a commitment under paragraph (1) to an insured credit union shall be drawn from funds available for such purposes under subsection (c). 
(3)Limited extension of check cashing servicesNotwithstanding any limitation in section 107(12) of the Federal Credit Union Act with regard to field of membership, an insured credit union may cash any check presented for payment by any individual described in paragraph (1)(A). 
(c)Reimbursement from Federal reserve surplusesSection 7(b) of the Federal Reserve Act (12 U.S.C. 289(b)) is amended by adding at the end the following new paragraph: 
 
(4)Additional transfers to cover certain relief efforts resulting from hurricane katrina 
(A)In generalSubject to subparagraph (C), from the surplus funds of the Federal reserve banks maintained pursuant to subsection (a)(2), the Federal reserve banks shall transfer to the Board of Governors of the Federal Reserve System for transfer to the Federal Deposit Insurance Corporation and the National Credit Union Administration, such sums as are necessary to meet any payments required under subsection (a)(1) or (b)(1). In the event that the total amount of requests for indemnification received by the Federal Deposit Insurance Corporation and the National Credit Union Administration exceed the maximum amount specified under subparagraph (C), the sums transferred to the Federal Deposit Insurance Corporation and the National Credit Union Administration, respectively, shall be in proportion to the amount of payments required under subsection (a)(1) and (b)(1), respectively. 
(B)Allocation by Federal Reserve BoardOf the total amount required to be paid by the Federal reserve banks, the Board of Governors of the Federal Reserve System shall determine the amount each such bank shall pay. 
(C)Maximum amountThe total amount transferred under subparagraph (A) from all Federal reserve banks shall not exceed $200,000,000. 
(D)Replenishment of surplus fund prohibitedNo Federal reserve bank may replenish such bank’s surplus fund by the amount of any transfer by such bank under subparagraph (A).. 
(d)Emergency guidance and limitations 
(1)In generalThe Board, after consulting the Federal Deposit Insurance Corporation and the National Credit Union Administration, shall, upon the enactment of this Act, promptly issue appropriate guidance— 
(A)to carry out the purposes of this section and administer the programs established in accordance with this section; 
(B)to reduce the incidence of fraud and any other cause of loss to the greatest extent possible, consistent with the purpose of this Act; 
(C)to require insured depository institutions and insured credit unions to exercise due diligence in determining the eligibility of any check presented by any individual for indemnification under this section, including such measures as verification of Social Security numbers and other identifying information as the Board may determine to be practicable; 
(D)to provide insured depository institutions and insured credit unions with reasonable guidance, in light of the emergency circumstances presented by Hurricane Katrina, so as to meet the requirements for indemnification under this section, including the sharing of information on checks that have been presented for indemnification; and 
(E)notwithstanding any Federal or State law, to provide for the right of the Board of Governors of the Federal Reserve System, on behalf of the Federal reserve banks and through the Federal Deposit Insurance Corporation and the National Credit Union Administration, to recover from any insured depository institution or insured credit union the amount of any indemnification paid to such depository institution or credit union with respect to any check, to the extent of the amount so paid, if the insured depository institution or insured credit union collects on the check. 
(2)Compliance with guidance conditionThe emergency guidance issued under paragraph (1) shall require any insured depository institution or insured credit union seeking a commitment under subsection (a)(1) or (b)(1) to demonstrate that the institution or credit union is in compliance with the guidance in such manner as the Board determines to be appropriate and practicable. 
(3)Per individual per institution limitationNo specific insured depository institution or insured credit union may be indemnified for losses in excess of $2,000 with respect to checks and share drafts presented by any one individual. 
(e)DefinitionsFor purposes of this Act, the following definitions shall apply: 
(1)BoardThe term Board means the Board of Governors of the Federal Reserve System. 
(2)Insured credit unionThe term insured credit union has the same meaning as in section 101 of the Federal Credit Union Act. 
(3)Insured depository institutionThe term insured depository institution has the same meaning as in section 3 of the Federal Deposit Insurance Act. 
(f)Rule of constructionNo provision of this section shall be construed as affecting any right or obligation of an insured depository institution or insured credit union to take any action against any person in connection with a fraudulent check, a fraudulent negotiation of a check, or any other wrongful act. 
(g)Effective date 
(1)In generalSubject to paragraph (2), the provisions of this section shall apply to checks or share drafts presented to an insured depository institution or an insured credit union during the period beginning on August 28, 2005, and ending August 28, 2006. 
(2)Limited extensionThe period described in paragraph (2) may be extended once for an additional 180 days if— 
(A)the Board, after consulting with the Federal Deposit Insurance Corporation and the National Credit Union Administration, determines that the continuing impact of Hurricane Katrina on financial intermediation between consumers and financial institutions, on payment networks, and on other forms of communication require an extension of the programs established under this section in order to continue to meet the immediate needs of victims of the disaster; and 
(B)notice of such determination is published in the Federal Register at least 5 days before the end of the period described in paragraph (1). 
706.Technical assistance for minority institutions 
(a)Minority depository institutions 
(1)In generalThe Federal Deposit Insurance Corporation and the Director of the Office of Thrift Supervision shall provide such technical assistance to minority financial institutions affected by Hurricane Katrina as may be appropriate to preserve the safety and soundness of such financial institutions, prevent the insolvency of such institutions, and enable the institutions to recovery from the adverse financial impact of Hurricane Katrina on the customers of the institutions, the assets of the institutions, and any real and personal property securing such assets. 
(2)Minority institution definedFor purposes of this subsection, the term minority financial institution has the same meaning as in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989. 
(b)Minority credit unions 
(1)In generalThe National Credit Union Administration shall provide such technical assistance to minority credit unions affected by Hurricane Katrina as may be appropriate to preserve the safety and soundness of such credit unions, prevent the insolvency of such credit unions, and enable the credit unions to recovery from the adverse financial impact of Hurricane Katrina on the customers of the credit unions, the assets of the credit unions, and any real and personal property securing such assets. 
(2)DefinitionsFor purposes of this subsection, the following definitions shall apply: 
(A)Minority credit unionThe term minority credit union means an insured credit union— 
(i)of which a majority of the share draft account holders are predominately minority; or 
(ii)in the case of community development credit union, the community served by the credit union is predominantly minority 
(B)MinorityThe term minority has the same meaning as in section 308(b)(2) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989. 
707.Implementing Katrina disaster relief through the CDFI Fund 
(a)Authorization of appropriationsIn addition to amounts appropriated to the Community Development Financial Institutions Fund (hereafter in this section referred to as the Fund) for fiscal year 2006 to carry out the purposes of the Community Development Banking and Financial Institutions Act of 1994, there are authorized to be appropriated to the Fund (which may be derived by transfer from funds appropriated for Disaster Relief in Public Law 109–62), such sums as may be necessary for fiscal year 2006 to carry out such Act for the purposes of, and in the manner provided in, this section. 
(b)Assistance provided by the Fund for Hurricane Katrina assistance 
(1)In generalAmounts appropriated pursuant to the authorization under subsection (a) shall be available to the Fund under the Community Development Banking and Financial Institutions Act of 1994 for the purposes of such Act, including technical and training assistance, awards under the Bank Enterprise Act of 1991, equity investments, deposits, and other forms of financial assistance to community development financial institutions, in accordance with paragraph (2). 
(2)Adjustments to criteriaIn providing assistance under paragraph (1), the Community Development Banking and Financial Institutions Act of 1994 shall be applied with the following adjustments: 
(A)Designation of assisted areasNotwithstanding section 107(b) of the Community Development Banking and Financial Institutions Act of 1994, the Fund shall limit the selection of community development financial institution applicants for assistance pursuant to this section to any financial institution that— 
(i)is located in a Hurricane Katrina affected area; or 
(ii)demonstrates to the satisfaction of the Fund that the financial institution has the ability to provide capital, credit or financial services within the Hurricane Katrina affected area. 
(B)Waiver of matching requirementsIn the case of an applicant with severe constraints on available sources of matching funds, the Fund may reduce or waive the matching requirements of section 108(e)(1) of the Community Development Banking and Financial Institutions Act of 1994 for such applicant for purposes of this subsection. 
(C)Waiver of limitations on certain forms of assistanceThe limitation contained in section 113(c) of the Community Development Banking and Financial Institutions Act of 1994 shall not apply to assistance provided under this subsection in accordance with section 113 of such Act. 
(D)Application of Bank Enterprise Act of 1991In making assistance under this subsection available in the manner provided in section 114 of the Community Development Banking and Financial Institutions Act of 1994, the Bank Enterprise Act of 1991 shall be applied under section 114(a)(2)— 
(i)by substituting Hurricane Katrina affected area, as defined in paragraph (3), for qualified distressed community; and 
(ii)with respect to life line accounts, by taking into account only life line accounts offered in an Hurricane Katrina affected area. 
(3)Hurricane Katrina affected area definedFor purposes of this section, the term Hurricane Katrina affected area means any county (as defined in section 2 of title 1, United States Code) that— 
(A)is within an area in which the President, pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, has determined, on or after August 28, 2005, that a major disaster exists due to Hurricane Katrina; and 
(B)has been designated by the Federal Emergency Management Agency as an area in which public assistance or individual assistance is available as a result of Hurricane Katrina. 
VIIIExpanded Opportunity and Small Business Provisions 
AExpanded Opportunity 
801.Reinstatement of Davis-Bacon wage requirementsNotwithstanding the proclamation by the President dated September 8, 2005, or any other provision of law, the provisions of subchapter IV of chapter 31 of title 40, United States Code (and the provisions of all other related Acts to the extent they depend upon a determination by the Secretary of Labor under section 3142 of such title, whether or not the President has the authority to suspend the operation of such provisions), shall apply to all contracts to which such provisions would otherwise apply that are entered into on or after the date of enactment of this Act, to be performed in the counties affected by Hurricane Katrina and described in such proclamation. 
802.Increased procurement goal for certain Federal contracts for recovery from Hurricane KatrinaFor purposes of section 15(g)(1) of the Small Business Act (15 U.S.C. 644 (g)(1)), the Government wide goal for participation by small business concerns owned and controlled by socially and economically disadvantaged individuals in Federal contracts for recovery and reconstruction activities related to Hurricane Katrina shall be 15 percent. 
803.Local participation goal for participation in Federal procurement contracts in areas affected by Hurricane Katrina 
(a)Procurement goalThere is hereby established a Government-wide goal for procurement contracts awarded to local businesses in any area affected by Hurricane Katrina. For fiscal years 2005, 2006, and 2007, the goal shall be 30 percent of the total value of all prime contract and subcontract awards for each such fiscal year. The goal established under this section shall be treated and administered in the same manner as goals established under section 15(g)(1) of the Small Business Act (15 U.S.C. 644(g)(1)). 
(b)Local business definedIn this section, the term local business means any business owned by a person residing in or incorporated in any area affected by Hurricane Katrina. 
804.Requirement for hurricane recovery-related contracts to require 40 percent of contract workers be local residents 
(a)RequirementAny contract awarded by the Federal Government for recovery or reconstruction activities to be carried out in areas affected by Hurricane Katrina shall include a requirement that at least 40 percent of the workers performing the work under the contract be local residents. 
(b)Local residentFor purposes of this section, a local resident is a person who had a permanent residence in the areas affected by Hurricane Katrina before Hurricane Katrina struck.  
805.Requirement for hurricane recovery-related contracts to include financial incentives for contractors to meet goals specified in the contractsAny contract awarded by the Federal Government for recovery or reconstruction activities to be carried out in areas affected by Hurricane Katrina shall include a financial incentive or incentives for the contractor to meet any goals specified in the contract, such as goals to award subcontracts to small businesses owned and controlled by socially and economically disadvantaged individuals, to local businesses, or to subcontractors that will use local residents to perform work under the subcontract. 
806.Apprenticeship and other requirements for post-hurricane reconstruction 
(a)Apprenticeship programsAny hurricane reconstruction contractor shall be required to utilize an apprenticeship program certified under subsection (b) that includes, as a part thereof, a pre-apprenticeship program that helps prepare individuals for the apprenticeship program and for the basics tests necessary to become an apprentice. 
(b)CertificationAn apprenticeship program may be certified for purposes of this section if such program— 
(1)is certified by a State employment services authority or other local authority that oversees apprenticeship and job training programs; or 
(2)is registered with the Bureau of Apprenticeship and Training of the Department of Labor under part 29 of chapter 1 of title 29, Code of Federal Regulations. 
(c)DefinitionsIn this section: 
(1)The term hurricane reconstruction contractor means a person or entity receiving Federal funds provided under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C 5121 et seq.), or party to a contract funded under such Act, for repair or reconstruction in the regions affected by Hurricane Katrina. 
(2)The term regions affected by Hurricane Katrina means a county or parish in Mississippi, Alabama, or Texas, or a parish in Louisiana, where a major disaster has been declared under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C 5170) as a result of Hurricane Katrina. 
807.Restatement of full application of statutory requirements of equal employment opportunity applicable to contracts and subcontracts to provide Hurricane Katrina relief 
(a)Continuing nondiscrimination required in contracts and subcontracts to provide hurricane Katrina reliefThe provisions of— 
(1)Executive Order No. 11246 (42 U.S.C. 2000e–1 note), excluding section 204 of such order, 
(2)section 503 of the Rehabilitation Act of 1973 (29 U.S.C. 793), excluding subsection (c) of such section, and 
(3)section 4212 of title 38 of the United States Code,shall apply with respect to contracts and subcontracts entered into to provide Hurricane Katrina relief, in the same manner as such provisions apply to contracts and subcontracts with respect to which the Secretary of Labor has not granted any waiver or any exemption with respect to any of such provisions. 
(b)Waivers and exemptions voidEvery waiver of, and every exemption from, the application of any provision of law referred to in subsection (a) granted by the Secretary of Labor with respect to contracts and subcontracts to provide Hurricane Katrina relief, granted before the date of the enactment of the Act are void as of the date of the enactment of this Act. 
BDisaster Loans and Small Business Relief 
811.DefinitionsIn this subtitle— 
(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; 
(2)the term Disaster Area means an area which the President has designated as a disaster area as a result of Hurricane Katrina of August 2005; and 
(3)the term small business concern has the same meaning as under section 3 of the Small Business Act (15 U.S.C. 632). 
812.Disaster loans after Hurricane Katrina 
(a)Loans to nonprofitsThe Administrator may make a loan under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) (either directly or in cooperation with a bank or other lending institution through agreements to participate on an immediate or deferred basis) to a nonprofit organization located or operating in a Disaster Area or providing services to persons who have evacuated from a Disaster Area. 
(b)Increased loan caps 
(1)Aggregate loan amountsExcept as provided in paragraph (2), the aggregate amount of all loans outstanding and committed to a borrower under such section (except for loans under paragraph (5) or (6) of such section) made by reason of Hurricane Katrina, may not exceed $10,000,000. 
(2)Waiver authorityThe Administrator may, at the discretion of the Administrator, waive the aggregate loan amount established under paragraph (1). 
(c)Deferment of disaster loan payments 
(1)In generalNotwithstanding any other provision of law, payments of principal and interest on a loan under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) to a borrower located in a Disaster Area made before August 24, 2007, shall be deferred, and no interest shall accrue with respect to such loan, during the time period described in paragraph (2). 
(2)Time period 
(A)In generalThe time period referred to in paragraph (1) is the one-year period that begins on the latter of the following dates: 
(i)The date of the enactment of this subtitle. 
(ii)The date on which the loan is made. 
(B)ExtensionThe Administrator may extend the time period described in subparagraph (A) for one year after the date on which it would otherwise expire, if the Administrator finds that such an extension is appropriate. 
(3)Resumption of paymentsUpon the expiration of the time period described in paragraph (2), the payment of periodic installments of principal and interest shall be required with respect to a loan for which payments are deferred under paragraph (1) in the same manner and subject to the same terms and conditions as would otherwise apply. 
(d)Refinancing disaster loans after Hurricane Katrina 
(1)Refinancing permittedA small business concern that is located in a Disaster Area or was located in such an area as of August 24, 2005, may refinance any loan made under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) that, as of August 24, 2005, was outstanding as to principal or interest, and the refinanced amount shall be considered to be part of the new loan for purposes of this subsection and section 7(b) of the Small Business Act (15 U.S.C. 636(b)). 
(2)No effect on eligibility for other loansA refinancing under paragraph (1) by a small business concern shall have no effect on the eligibility of that small business concern for any other loan under the Small Business Act (15 U.S.C. 632 et seq.). 
(3)Interest rateA loan under this subsection shall be made at the same interest rate as economic injury loans under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)). 
(e)Refinancing business debt 
(1)Refinancing permittedA small business concern that is located in a Disaster Area or was located in such an area as of August 24, 2005, may refinance any business debt of that small business concern that was outstanding as to principal or interest as of August 24, 2005. 
(2)Principal and interestWith respect to a refinancing under this subsection, payments of principal shall be deferred, and interest may accrue, during the 1-year period beginning on the date of the refinancing, and the refinanced amount shall be considered to be part of a new loan for purposes of this subsection and section 7(b) of the Small Business Act (15 U.S.C. 636(b)). 
(3)Resumption of paymentsUpon the expiration of the one-year period described in paragraph (2), the payment of periodic installments of principal and interest shall be required with respect to a refinancing for which payments are deferred under such paragraph in the same manner and subject to the same terms and conditions as would otherwise apply. 
(4)Interest rateA loan under this subsection shall be made at the same interest rate as economic injury loans under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)).  
(f)Extended application periodNotwithstanding any other provision of law, the Administrator shall accept applications for assistance under this section from small business concerns adversely affected by Hurricane Katrina until one year after the date on which the President designated the area as a disaster area as a result of Hurricane Katrina. 
(g)No saleNo loan under this section made as a result of Hurricane Katrina may be sold.  
813.Nationwide disaster loans 
(a)Loans authorizedThe Administrator may make such loans as the Administrator determines appropriate under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) (either directly or in cooperation with banks or other lending institutions through agreements to participate on an immediate or deferred basis) to a small business concern, small agricultural cooperative, small nursery, or small producer cooperative located anywhere in the United States that demonstrates a direct adverse economic impact caused by Hurricane Katrina, based on such criteria as the Administrator may set by rule, regulation, or order. 
(b)Disaster mitigation 
(1)In generalSection 7(b)(1)(A) of the Small Business Act (15 U.S.C. 636(b)(1)(A)) is amended by inserting of the aggregate costs of such damage or destruction (whether or not compensated for by insurance or otherwise) after 20 per centum. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to a loan or guarantee made after the date of enactment of this Act. 
(c)Technical amendmentsSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended— 
(1)in the matter preceding paragraph (1), by striking the, Administration and inserting the Administration; 
(2)in paragraph (2)(A), by striking Disaster Relief and Emergency Assistance Act and inserting Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and 
(3)in the undesignated matter at the end— 
(A)by striking , (2), and (4) and inserting and (2); and 
(B)by striking , (2), or (4) and inserting (2). 
(d)Disaster loan additional amountsIn addition to any other amounts otherwise appropriated for such purpose, there is authorized to be appropriated to the Administration $86,000,000, to make loans under section 7(b) of the Small Business Act. 
814.Small business emergency relief 
(a)Business loan programsSection 20(e)(1)(B) of the Small Business Act (15 U.S.C. 631 note) is amended— 
(1)in the matter preceding clause (i), by striking $25,050,000,000 and inserting $40,050,000,000; 
(2)in clause (i), by striking $17,000,000,000 and inserting $27,000,000,000; and 
(3)in clause (ii), by striking $7,500,000,000 and inserting $12,500,000,000. 
(b)Grants to States adversely affected by Hurricane Katrina 
(1)In generalThe Secretary of Commerce shall make grants to the States of Louisiana, Alabama, and Mississippi to be used by appropriate State agencies in accordance with this subsection. 
(2)Disbursement of fundsThe Secretary of Commerce shall make grants under paragraph (1) in the most expeditious manner possible to the designated States, based on— 
(A)the number of businesses directly damaged or disrupted by reason of Hurricane Katrina in the State; 
(B)the number of residents displaced from the State by reason of Hurricane Katrina; 
(C)the number of jobs lost or disrupted by reason of Hurricane Katrina in the State; 
(D)the extent of economic disruption by reason of Hurricane Katrina in the State; and 
(E)the number of evacuees from any other State by reason of Hurricane Katrina to whom the designated State is providing assistance. 
(3)Use of funds 
(A)In generalGrants awarded to a State under paragraph (1) shall be used by the State to provide bridge grants and loans, which may be made to any person located in a Disaster Area who was directly adversely affected by Hurricane Katrina, to assist such person in covering costs until the person is able to obtain loans through Administration assistance programs or other sources. 
(B)ReimbursementA State may use a grant awarded under paragraph (1) as reimbursement for any State funds used to provide bridge grants or loans to any person located in a Disaster Area who was directly adversely affected by Hurricane Katrina before the date on which the funds authorized under paragraph (1) are disbursed. 
(C)CriteriaNotwithstanding any other provision of law, in making bridge grants and loans under subparagraph (A), the State may use such criteria as the State determines appropriate, and shall not be required to apply eligibility criteria for programs administered by the Department of Commerce. 
(D)TermsFor any loan made by a State under subparagraph (A)— 
(i)such a loan may initially be a noncollateralized, low-interest loan; 
(ii)payments and interest on such a loan may be deferred for at least 1 year after the date on which the loan is made; 
(iii)the balance remaining on such a loan 5 years after the date on which the loan is made may be forgiven entirely by the State, if the borrower has continued to operate during that 5-year period in a Disaster Area; and 
(iv)such a loan may be forgiven by the State, under such terms as it may set, if the borrower cannot repay such loan. 
(E)Administrative expensesThe Department of Commerce may use not more than $1,000,000 of the funds authorized under paragraph (4) to administer the provision of grants to the designated States under this subsection. 
(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Commerce $450,000,000 for the Economic Development Administration of the Department of Commerce to carry out this subsection.  
815.Authorization of appropriations for business counselingIn addition to any other amounts authorized for any fiscal year, there are authorized to be appropriated to the Administration, to remain available until expended, for fiscal year 2006— 
(1)$21,000,000, to be used for activities of small business development centers pursuant to section 21 of the Small Business Act (15 U.S.C. 648), not less than $15,000,000 of which shall be non-matching funds and used to aid and assist small business concerns affected by Hurricane Katrina; 
(2)$2,000,000, to be used for the SCORE program authorized by section 8(b)(1) of the Small Business Act (15 U.S.C. 637(b)(1)), for the activities described in subparagraph (B)(ii) of such section, not less than $1,000,000 of which shall be used to aid and assist small business concerns affected by Hurricane Katrina; 
(3)$4,500,000, to be used for activities of women's business centers authorized by section 29(b) of the Small Business Act (15 U.S.C. 656(b)) and for recipients of a grant under section 29(l) of that Act (15 U.S.C. 656(l)), not less than $2,500,000 of which shall be non-matching funds used to aid and assist small business concerns affected by Hurricane Katrina, which may also be made available to a women’s business center whose 5-year project ended in fiscal year 2004; 
(4)$1,250,000, to be used for activities of the office of veteran’s business development pursuant to section 32 of the Small Business Act (15 U.S.C. 657b), not less than $750,000 of which shall be used to aid and assist small business concerns affected by Hurricane Katrina; and 
(5)$5,000,000, to be used for activities of the microloan program authorized by clauses (ii) and (iii) of section 7(m)(1)(G) of the Small Business Act (15 U.S.C. 636(m)(1)(G)) to aid and assist small business concerns adversely affected by Hurricane Katrina. 
816.Small business development centers 
(a)Availability of grantsThe Administrator shall make available grants under section 21 of the Small Business Act (15 U.S.C. 648) to small business development centers assisting small business concerns adversely affected by Hurricane Katrina. 
(b)Waiver of maximum grant amountFor each of fiscal years 2005 and 2006, the Administrator may waive the maximum amount of $100,000 for non-matching grants under section 21(a)(4)(C)(viii) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(viii)).  
(c)Assistance to small business concerns in Disaster Areas 
(1)The Administrator shall authorize any small business development center, regardless of location, to provide advice, information, and assistance, as described in section 21(c) of such Act (15 U.S.C. 648(c)), to a small business concern located in a Disaster Area. 
(2)A small business development center that provides counselors to a Disaster Area shall, to the maximum extent practicable, ensure continuity of services in the State it currently serves. 
817.HUBZonesNotwithstanding any other provision of law, a Disaster Area shall be deemed to be a historically underutlized business zone within the meaning of section 3(p)(1) of the Small Business Act (15 U.S.C. 632(p)(1). 
818.Small business bonding threshold 
(a)In generalNotwithstanding any other provision of law, for all procurements related to Hurricane Katrina, the Administrator may, upon such terms and conditions as the Administrator may prescribe, guarantee, and enter into commitments to guarantee any surety against loss resulting from a breach of the terms of a bid bond, payment bond, performance bond, or bonds ancillary thereto, by a principal on any total work order or contract amount at the time of bond execution that does not exceed $5,000,000 
(b)Discretionary increaseThe Administrator may increase the maximum amount of a work order or contract to which subsection (a) applies to $10,000,000, at the discretion of the Administrator. 
819.Loan defaultsNotwithstanding any other provision of law, no loan made before August 24, 2005, under subsection (a) or (m) of section 7 of the Small Business Act (15 U.S.C. 636) or under title III or section 503 of the Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) for which the borrower goes into default by reason of Hurricane Katrina shall be considered a cost (as that term is defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 622)) to the Administration for purposes of calculating the subsidy rate for loans under subsection (a) or (m) of section 7 of the Small Business Act or title III or section 503 of the Small Business Investment Act of 1958, respectively. 
820.Budgetary treatment of loans and financings 
(a)In generalAssistance made available under any loan made or approved by the Administration under this subtitle, subsections (a) or (b) of section 7 of the Small Business Act (15 U.S.C. 636), or financings made under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.), on and after the date of enactment of this subtitle, shall be treated as separate programs of the Administration for purposes of the Federal Credit Reform Act of 1990 only. 
(b)Use of fundsAssistance under this subtitle and the amendments made by this subtitle shall be available only to the extent that funds are made available under appropriations Acts, which funds shall be utilized to offset the cost (as such term is defined in section 502 of the Federal Credit Reform Act of 1990) of such assistance. 
821.Emergency procurement authority 
(a)Small business reservation offsetSection 15(j) of the Small Business Act (15 U.S.C. 644(j)) is amended by adding at the end the following: 
 
(4)For any contract involving the use of the special emergency procurement authority under section 32A(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 428a(c)), the dollar ceiling of the small business reservation established in paragraph (1) shall be adjusted to match the applicable amount of the simplified acquisition threshold.. 
(b)Retention of small business subcontractingSection 8(d)(4)(D) of the Small Business Act (15 U.S.C. 637(d)(4)(D)) is amended— 
(1)by striking (D) No contract and inserting the following: 
 
(D)Small business participation 
(i)In generalNo contract; and 
(2)by adding at the end the following: 
 
(ii)Emergency procurements 
(I)In generalFor any contract that otherwise meets the requirements of this subsection and that involves the use of special emergency procurement authority under section 32A(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 428a(c)), the subcontracting plan required under this subsection shall be negotiated as soon as is practicable, but not later than 30 days after the date on which the contract is awarded. 
(II)PaymentNot more than 50 percent of the amount due under any contract described in subclause (I) may be paid, unless a subcontracting plan compliant with this subsection is negotiated by the contractor.. 
IXTax Provisions 
901.Home purchase by victims of Hurricane Katrina 
(a)In GeneralSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Home purchase by individuals displaced by Hurricane Katrina 
(a)Allowance of CreditIn the case of an eligible homebuyer who purchases a principal residence in the Hurricane Katrina disaster area, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to so much of the purchase price of the residence as does not exceed $5,000. 
(b)Limitation Based on Modified Adjusted Gross Income 
(1)In generalThe amount allowable as a credit under subsection (a) (determined without regard to this subsection and subsection (d)) for the taxable year shall be reduced (but not below zero) by the amount which bears the same ratio to the credit so allowable as— 
(A)the excess (if any) of— 
(i)the taxpayer’s modified adjusted gross income for such taxable year, over 
(ii)$70,000 ($110,000 in the case of a joint return), bears to 
(B)$20,000. 
(2)Modified adjusted gross incomeFor purposes of paragraph (1), the term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933. 
(c)Eligible HomebuyerFor purposes of this section— 
(1)In generalThe term eligible homebuyer means any individual if— 
(A)on August 29, 2005, the principal place of abode of such individual (and if married, such individual’s spouse) was located in the Hurricane Katrina disaster area, and such principal place of abode was rendered uninhabitable by Hurricane Katrina, and 
(B)the principal residence for which the credit is allowed under subsection (a) is located in the same State as such principal place of abode. 
(2)One-time onlyIf an individual is allowed a credit under this section with respect to any principal residence, such individual may not be allowed a credit under this section with respect to any other principal residence. 
(3)Principal residenceThe term principal residence has the same meaning as when used in section 121. 
(d)Carryover of CreditIf the credit allowable under subsection (a) exceeds the limitation imposed by section 26(a) for such taxable year reduced by the sum of the credits allowable under this subpart (other than this section and sections 23, 24, 25B, and 1400C) such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year. 
(e)Other definitions and special rulesFor purposes of this section— 
(1)Hurricane katrina disaster areaThe term Hurricane Katrina disaster area means an area determined by the President to warrant assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Katrina. 
(2)Allocation of dollar limitation 
(A)Married individuals filing separatelyIn the case of a married individual filing a separate return, subsection (a) shall be applied by substituting $2,500 for $5,000. 
(B)Other taxpayersIf 2 or more individuals who are not married purchase a principal residence, the amount of the credit allowed under subsection (a) shall be allocated among such individuals in such manner as the Secretary may prescribe, except that the total amount of the credits allowed to all such individuals shall not exceed $5,000. 
(3)Purchase 
(A)In generalThe term purchase means any acquisition, but only if— 
(i)the property is not acquired from a person whose relationship to the person acquiring it would result in the disallowance of losses under section 267 or 707(b) (but, in applying section 267(b) and (c) for purposes of this section, paragraph (4) of section 267(c) shall be treated as providing that the family of an individual shall include only his spouse, ancestors, and lineal descendants), and 
(ii)the basis of the property in the hands of the person acquiring it is not determined— 
(I)in whole or in part by reference to the adjusted basis of such property in the hands of the person from whom acquired, or 
(II)under section 1014(a) (relating to property acquired from a decedent). 
(B)ConstructionA residence which is constructed by the taxpayer shall be treated as purchased by the taxpayer on the date the taxpayer first occupies such residence. 
(4)Purchase priceThe term purchase price means the adjusted basis of the principal residence on the date such residence is purchased. 
(f)ReportingIf the Secretary requires information reporting under section 6045 by a person described in subsection (e)(2) thereof to verify the eligibility of taxpayers for the credit allowable by this section, the exception provided by section 6045(e)(5) shall not apply. 
(g)Basis AdjustmentFor purposes of this subtitle, if a credit is allowed under this section with respect to the purchase of any residence, the basis of such residence shall be reduced by the amount of the credit so allowed. 
(h)Application of sectionThis section shall apply to property purchased after August 28, 2005, and before January 1, 2007.. 
(b)Conforming AmendmentSection 1016(a) of such Code is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph: 
 
(38)to the extent provided in section 25E(g).. 
(c)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Home purchase by individuals displaced by Hurricane Katrina. 
(d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
902.Relief through low-income housing credit relating to Hurricane Katrina 
(a)Increase in housing credit dollar amountFor purposes of determining the State housing credit ceiling of the States of Alabama, Louisiana, and Mississippi for 2006 and 2007, section 42(h)(3)(C)(ii)(I) of the Internal Revenue Code of 1986 shall be applied by substituting $3.70 for $1.75. 
(b)Authority to waive percentage limitation to treat hurricane katrina disaster areas as difficult development areasIn the case of taxable years beginning in 2005, 2006, and 2007, any area in the State of Alabama, Louisiana, or Mississippi located within the area determined by the President to warrant assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Katrina shall be treated as a difficult development area for purposes of section 42(d)(5)(C) of the Internal Revenue Code of 1986, notwithstanding the percentage limitation in clause (iii)(II) of such section. 
(c)Waiver of full subscription requirementIn the case of the States of Alabama, Louisiana, and Mississippi for 2005, 2006, and 2007, section 42(h)(3)(D) of such Code shall be applied without regard to clause (iv)(I) of such section. 
903.Tax exempt bonds for qualified gulf coast recovery projectsSection 149(h) of the Internal Revenue Code of 1986 (relating to bonds that must be registered to be tax exempt; other requirements) is amended by adding at the end the following: 
 
(h)Treatment of Gulf Coast Recovery Bonds 
(1)In generalSection 103(a) shall apply to any qualified Gulf Coast recovery bond. 
(2)Qualified gulf coast recovery bondFor purposes of this subsection, the term qualified Gulf Coast recovery bond means any bond if— 
(A)the issuer reasonably expects that at least 95 percent of the net proceeds of the issue will be used for facilities in a qualified hurricane disaster area, 
(B)the issue of which such bond is a part would, without regard to the application of subsection (b) and section 146, otherwise meet the requirements for excluding the interest on such bond from gross income under section 103 and applicable requirements of this part, and 
(C)if the aggregate face amount of bonds of which such bond is a part issued pursuant to such issue, when added to the aggregate face amount of qualified Gulf Coast recovery bonds previously issued by the issuing authority during the calendar year, does not exceed such authority’s volume cap specified in paragraph (4). 
(3)Federal guaranteeFor purposes of this subsection— 
(A)Federal guaranteeThe Secretary may guarantee the payment of principal or interest with respect to any qualified Gulf Coast recovery bond under such terms and conditions as the Secretary may require, except that in the case of a default of such bond, the Secretary shall condition the granting of such guarantee on the agreement by the State to a repayment schedule (including interest) for such bonds. 
(B)Treatment of bond as tax exemptSubparagraph (b) shall not apply to a qualified Gulf Coast recovery bond. 
(4)Volume capFor purposes of this subsection, the volume cap for a State shall be— 
(A)in the case of the State of Alabama, $10,000,000,000, 
(B)in the case of the State of Louisiana, $20,000,000,000, 
(C)in the case of the State of Mississippi, $20,000,000,000, and 
(D)zero in any other case. 
(5)Qualified hurricane disaster areaThe term qualified hurricane disaster area means the portion of an area determined by the President to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act with respect to which a major disaster has been declared under section 401 of such Act by reason of Hurricane Katrina. 
(6)Section 146 not applicableSection 146 shall not apply with respect to any bond issued under this subsection. 
(7)TerminationThis subsection shall not apply to bonds issued after December 31, 2010.. 
XBankruptcy 
1001.Short titleThis title may be cited as the Hurricane Katrina Bankruptcy Relief and Community Protection Act of 2005. 
1002.Definitions; who may be a debtor 
(a)Current monthly incomeSection 101(10A)(B) is amended— 
(1)by striking and payments and inserting payments, and 
(2)by inserting before the period at the end , and payments to victims of a natural disaster on account of their status as victims of a natural disaster. 
(b)Natural disaster; natural disaster zoneSection 101 of title 11, United States Code, is amended— 
(1)by redesignating paragraphs (40A) and (40B) as paragraphs (40C) and (40D), respectively, and 
(2)by inserting after paragraph (40) the following: 
 
(40A)The term natural disaster means— 
(A)a major disaster, as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act; or 
(B)a situation similar to such a major disaster (as so defined), with respect to which a determination is made in accordance with State law that such situation exists. 
(40B)The term natural disaster zone means the geographical area included in the determination of a natural disaster.. 
(c)Victim of natural disasterSection 101 of title 11, United States Code, is amended by adding at the end the following: 
 
(56)The term victim of a natural disaster means a person— 
(A)whose financial condition is materially adversely affected by a natural disaster; and 
(B)whose domicile, residence, or principal place of business in the United States, or whose principal assets in the United States, are located in a natural disaster zone immediately preceding the event that caused the natural disaster exists.. 
(d)Who may be a debtorSection 109(h)(4) of title 11, United States Code, is amended by inserting natural disaster, after disability,. 
1003.Amendment to chapter 3Section 362(b)(22) of title 11, United States Code, is amended by inserting (excluding a debtor who is victim of a natural disaster) after debtor the 1st place it appears. 
1004.Amendments to chapter 5Section 521 of title 11, United States Code, is amended by adding at the end the following: 
 
(k)The Court may extend any time period specified in this section as may be necessary if— 
(1)the debtor is a victim of a natural disaster; and 
(2)the debtor’s status as a victim of a natural disaster necessitates such extension of time.. 
1005.Amendments to chapter 7 
(a)Debtor’s monthly expensesSection 707(b)(2)(A)(ii) of title 11, United States Code, is amended by adding at the end the following: 
 
(IV)In addition, the debtor’s monthly expenses may include the actual reasonably necessary expenses incurred as a result of being a victim of a natural disaster.. 
(b)Limitation on conversion of caseSection 707(b)(2) of title 11, United States Code, is amended by adding at the end the following: 
 
(E)Subparagraphs (A), (B), and (C) shall not apply, and the court may not dismiss or convert a case under section 707(b), if the debtor is a victim of a natural disaster.. 
1006.Amendments to chapter 11 
(a)Conversion of caseSection 1112(b) of title 11, United States Code is amended— 
(1)in paragraph (2)(B)(i) by inserting , including a natural disaster before the semicolon, and 
(2)in paragraph (3) by inserting (including a natural disaster) after circumstances. 
(b)Who may file a planSection 1121(e)(3) of title 11, United States Code, is amended— 
(1)in subparagraph (A) by inserting (i) after (A), 
(2)in subparagraph (C) by striking the period at the end and inserting ; or, 
(3)by redesignating subparagraphs (B) and (C) as clauses (ii) and (iii), respectively, and 
(4)by adding at the end the following: 
 
(B)the debtor is unable to meet the deadline because of a natural disaster.. 
(c)Extension of Time for Small BusinessesChapter 11 of title 11, United States Code, is amended— 
(1)in the table of sections by adding at the end the following: 
 
 
1117. Extension of time for small businesses, and 
(2)in subchapter I by adding at the end the following: 
 
1117.Extension of time for small businessesNotwithstanding any other provision of this title, in a small business case the court may extend any deadline specified in this chapter if the court finds that such extension is— 
(1)necessary to protect the best interests of the creditors and the estate; or 
(2)warranted by a natural disaster.. 
1007.Amendments to chapter 13 
(a)Conversion or DismissalSection 1307(e) of title 11, United States Code, is amended by adding at the end the following:  
The Court may extend any time period specified in this subsection as may be necessary if— 
(1)the debtor is a victim of a natural disaster; and 
(2)the debtor’s status as a victim of a natural disaster necessitates such extension of time.. 
(b)Filing of prepetition tax returnsSection 1308 of title 11, United States Code, is amended by adding at the end the following: 
 
(d)The Court may extend any time period specified in this subsection as may be necessary if— 
(1)the debtor is a victim of a natural disaster; and 
(2)the debtor’s status as a victim of a natural disaster necessitates such extension of time.. 
1008.Amendment to title 28 of the United States CodeSection 1408 of title 28, United States Code, is amended— 
(1)by inserting (a) before Except, and 
(2)by adding at the end the following: 
 
(b)If a case under title 11 cannot be commenced in a district court described in subsection (a) because a person is the victim of a natural disaster (as defined in section 101 of title 11), then a case under title 11 may be commenced by such person in the district court for the district in which such person resides.. 
1009.Effective date; application of amendments 
(a)Effective DateThis title and the amendments made by this title shall take effect on the date of the enactment of this Act. 
(b)Application of amendmentsThe amendments made by this title shall apply only with respect to cases commenced under title 11 of the United States Code on and after the date of the enactment of this Act. 
XIMiscellaneous 
1101.ReimbursementsUpon the request of any government, organization, individual, or other entity that provided rescue, housing, or other services that would normally be provided by the Federal Emergency Manangement Agency to a person or persons heeding the Hurricane Katrina evacuation order or to an evacuee from Hurricane Katrina (before, during or after Hurricane Katrina), the Director of the Federal Emergency Management Agency shall reimburse to such government, organization, individual, or other entity the cost of providing such services. The Director of the Department of Homeland Security shall promulgate reasonable rules, regualtions, and processes for such reimbursement. 
1102.Temporary flood insurance buy-in program 
(a)In GeneralThe Director of the Federal Emergency Management Agency shall make available flood insurance coverage under the national flood insurance program available for eligible structures, in accordance with this section. 
(b)Scope of Coverage 
(1)Eligible lossesCoverage may be made available under this section only for a damage or loss to an eligible structure, but not including any contents thereof, from flooding resulting from Hurricane Katrina. 
(2)AmountThe amount of such coverage made available under this section for an eligible structure may not exceed the lesser of— 
(A)the maximum amount of coverage that may be made available for such structure under the national flood insurance program; and 
(B)the amount of coverage provided for the structure, as of August 28, 2005, under the policy for losses caused by wind or windstorm (as referred to in subsection (c)(3)). 
(c)Eligible structuresFor purposes of this section, an eligible structure is a structure that— 
(1)sustained damage from flooding resulting from Hurricane Katrina of 2005; 
(2)is of a type (including residential properties, business properties, and others) for which coverage was generally made available under the national flood insurance program as of August 28, 2005; 
(3)is located in a covered disaster area (as such term is defined in subsection (h)); 
(4)as of August 28, 2005, was covered by an insurance policy for losses caused by wind or windstorm; 
(5)is not located in an area that has been identified by the Director as an area having special flood hazards (as such term is used for purposes of section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a)); and 
(6)was not covered by flood insurance made available under the national flood insurance program at the time of such damage. 
(d)Premiums 
(1)AmountThe Director shall charge, for coverage made available under this section for an eligible structure, premiums in the amount equal to 105 percent of the aggregate amount of premiums that would have been charged, at the time, for coverage for the structure under the national flood insurance program (for the type and amount of coverage provided) for the 10-year period that ends upon the date of purchase of such coverage. 
(2)Deduction from claimsThe Director shall provide that a purchaser of coverage made available under this section may pay premiums charged for such coverage pursuant to paragraph (1) by deducting such amounts from the amount of any claims payable under such coverage. 
(3)Credits to NFIFThere shall be credited to the National Flood Insurance Fund established under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) the following amounts: 
(A)Any premiums collected pursuant to this section. 
(B)From amounts appropriated pursuant to subsection (i)(1), an amount equal to the amount of any premiums charged for coverage made available under this subsection that are not collected by the Director as a result of the operation of paragraph (2) of this subsection. 
(e)ClaimsClaims for damage or loss pursuant to coverage made available under this section may be paid only from amounts made available in appropriation Acts pursuant to subsection (i). Amounts in the National Flood Insurance Fund established under section 1310 of the National Flood Insurance Act of 1968, including any amount credited to such Fund pursuant to subsection (d)(3), shall not be available for paying claims under coverage made available under this section. 
(f)Requirements to Obtain Future Coverage and Take Mitigation ActionsThe Director may not make coverage available under this section for an eligible structure unless the owner of the structure enters into binding agreements, contained in such deed restrictions as the Director considers appropriate, to ensure that such owner, and any future owners, will— 
(1)at all times after purchasing coverage under this section for the structure, in perpetuity, maintain coverage under the national flood insurance program, for any structures located at any time on the same property on which, at the time of purchase, such eligible structure is located, in an amount at least equal to the lesser of— 
(A)the value of the structure, as determined by the Director; or 
(B)the maximum limit of coverage made available with respect to the particular type of property under the national flood insurance program; and 
(2)accept any offer to take mitigation actions or activities made, with respect to the structure, under a mitigation program under section 1323, 1361A, or 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4030, 4102a, 4104c). 
(g)Premium Rates for Future CoverageIn establishing rates for flood insurance coverage, other than coverage under this section, made available under the national flood insurance program, the Director shall not consider, in any manner— 
(1)any premiums charged or collected pursuant to subsection (d); 
(2)any claims paid pursuant to coverage made available under this section; or 
(3)any amounts appropriated pursuant to subsection (i). 
(h)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)Covered disaster areaThe term covered disaster area means an area— 
(A)for which a major disaster was declared by the President pursuant to title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act as a result of Hurricane Katrina of 2005; and 
(B)in which the sale of flood insurance coverage was available under the National Flood Insurance Act of 1968 as of August 28, 2004. 
(2)DirectorThe term Director means the Director of the Federal Emergency Management Agency. 
(i)Authorization of Appropriations 
(1)For claims paymentsThere are authorized to be appropriated to the Director such sums as may be necessary to cover all costs of flood insurance coverage made available under this section, including administrative expenses and claims under such coverage. 
(2)For mitigation assistanceThere are authorized to be appropriated such sums as may be necessary, for the national flood insurance fund established under section 1310 of the National Flood Insurance Act of 1968 and for the national flood mitigation fund established under section 1367 of such Act (42 U.S.C. 4104d), for use only for mitigation activities under the programs under sections 1323, 1361A, and 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4030, 4102a, 4104c), as appropriate, for eligible structures. 
(j)TerminationThe Director may not enter into any contract or policy for coverage under this section except pursuant to an application for such coverage submitted to the Director before the expiration of the 90-day period beginning on the date of the enactment of this Act. 
1103.Protection of existing rights of military personnelNothing in this Act shall be construed to restrict or otherwise limit rights set forth in any local, State or Federal law or regulation affording rights and benefits to military personnel or their families. 
XIIEradicating Poverty 
1201.FindingsThe Congress finds that— 
(1)8.2 percent of Whites, 11.8 percent of Asians, 22.5 percent of Latinos, and 24.4 percent of Blacks lived in poverty in 2003;  
(2)the poverty rate was 24.7 percent for Blacks and 21.9 percent for Latinos in 2004; 
(3)the poverty rate is the highest in the completely rural counties (not adjacent to metro counties), with 16.8 percent of the population poor;  
(4)the top 5 most impoverished States according to the Census Bureau are Mississippi, Kentucky, Alabama, Louisiana, and the District of Columbia;  
(5)the Bureau of the Census established the poverty line for 2003 to be $14,680 for a family of three;  
(6)extreme poverty is defined as people with income of less than one-half of the poverty level;  
(7)12,900,000 children under the age of 18 lived in poverty in 2003, and the number of children living in extreme poverty rose by 500,000 from 2002 to 2003;  
(8)a poor child is more likely to leave school at the age of 16 with no qualifications than the average middle-class child; 
(9)between 2000 and 2004 the real median earnings for female full-time, full-year workers declined by 2.3 percent and for male full-time, full-year workers declined by 4.4 percent; 
(10)the average annual cost for attending a public university now equals more than 62 percent of the income of a working class family; 
(11)each year, over 400,000 college-ready, low-income students do not pursue their college education because they cannot afford the cost; Whereas homeless children face more barriers to school enrollment and attendance due to a lack of available transportation, residency requirements, inability to obtain previous school records, and a lack of clothing and school supplies;  
(12)the number of uninsured Americans rose to 45,800,000 in 2004, 860,000 more than in the previous year;  
(13)the Bureau of the Census found 11.1 percent of Whites, 18.7 percent of Asians, 19.5 percent of Blacks, and 32.7 percent of Latinos had no health insurance in 2003;  
(14)the Bureau of the Census found 75.8 percent of households with an income of less than $25,000 had health insurance in 2003;  
(15)the Bureau of the Census found 91.8 percent of households with incomes of $75,000 or more had health insurance in 2003;  
(16)the number of Americans without health insurance has risen for 3 consecutive years;  
(17)homeless children are in fair or poor health condition twice as often as other children and have higher rates of asthma, ear infections, stomach problems, and speech problems;  
(18)the Department of Agriculture has found that, in 2002, 34,900,000 people lived in households experiencing food insecurity;  
(19)food insecurity refers to having inadequate access to enough food to fully meet basic dietary needs to all times due to a lack of financial resources;  
(20)food insecurity and hunger rates have increased in the United States for the third year in a row;  
(21)in 2002, the Department of Agriculture found that 9.7 percent of households with incomes below 185 percent of the Federal poverty line experienced hunger;  
(22)the Bureau of the Census survey on food security has found those at greatest risk of being hungry or on the edge of hunger live in households that are headed by a single woman, a Latino or Black, or with income below the poverty line;  
(23)households with children experience food insecurity at more than double the rate for households without children;  
(24)the Bureau of the Census found that the Federal Government’s minimum wage is not enough to live off of, yet a single parent of 2 young children working full-time in a minimum wage job for a year would make $10,712 before taxes, a wage which is $3,968 below the poverty threshold set by the Federal Government; 
(25)the Department of Labor records the unemployment level at the end of 2004 as being 5 percent for Whites, 10.2 percent for African-Americans and 6.6 percent for Latinos; 
(26)families with children are among the fastest growing segment of the homeless population;  
(27)39 percent of the homeless population are children and an estimated 1,350,000 children will experience homelessness in a year; and  
(28)on January 20, 2001, President Bush stated In the quiet of American conscience, we know that deep, persistent poverty is unworthy of our Nation’s promise. When there is suffering, there is duty. Americans in need are not strangers, they are citizens, not problems, but priorities, and all of us are diminished when they are hopeless. I can pledge our Nation to a goal, when we see that wounded traveler on the road to Jericho, we will not pass to the other side.. 
1202.Sense of CongressIt is the sense of Congress that no later than six months from the adoption hereof, the President should present a plan to eradicate poverty in the United States of America by the year 2015. 
 
